Exhibit 10.28

NAUTILUS, INC.

and

NAUTILUS INTERNATIONAL S.A.,

as Borrowers

 

 

LOAN AND SECURITY AGREEMENT

Dated as of January 16, 2008

$100,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINITIONS; RULES OF CONSTRUCTION    1

1.1

   Definitions    1

1.2

   Accounting Terms    30

1.3

   Uniform Commercial Code    30

1.4

   Certain Matters of Construction    30

SECTION 2.

   CREDIT FACILITIES    31

2.1

   Revolver Commitment    31

2.2

   Term Loan Commitment    33

2.3

   Letter of Credit Facility    33

SECTION 3.

   INTEREST, FEES AND CHARGES    35

3.1

   Interest    35

3.2

   Fees    36

3.3

   Computation of Interest, Fees, Yield Protection    37

3.4

   Reimbursement Obligations    37

3.5

   Illegality    37

3.6

   Inability to Determine Rates    38

3.7

   Increased Costs; Capital Adequacy    38

3.8

   Capital Adequacy    38

3.9

   Compensation    39

3.10

   Mitigation    39

3.11

   Delay in Requests    39

3.12

   Funding Losses    39

3.13

   Maximum Interest    39

SECTION 4.

   LOAN ADMINISTRATION    40

4.1

   Manner of Borrowing and Funding Revolver Loans    40

4.2

   Notices    41

4.3

   Defaulting Lender    41

4.4

   Number and Amount of LIBOR Loans; Determination of Rate    41

4.5

   Borrower Agent    42

4.6

   One Obligation    42

4.7

   Effect of Termination    42

SECTION 5.

   PAYMENTS    42

5.1

   General Payment Provisions    42

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

5.2

   Repayment of Revolver Loans    43

5.3

   Repayment of Term Loans    43

5.4

   Payment of Other Obligations    43

5.5

   Marshaling; Payments Set Aside    44

5.6

   Post-Default Allocation of Payments    44

5.7

   Application of Payments    45

5.8

   Loan Account; Account Stated    45

5.9

   Taxes    45

5.10

   Foreign Lenders    47

5.11

   Nature and Extent of Each Borrower’s Liability    47

SECTION 6.

   CONDITIONS PRECEDENT    49

6.1

   Conditions Precedent to Initial Loans    49

6.2

   Conditions Precedent to All Credit Extensions    50

6.3

   Limited Waiver of Conditions Precedent    51

SECTION 7.

   COLLATERAL    51

7.1

   Grant of Security Interest    51

7.2

   Lien on Deposit Accounts; Cash Collateral    52

7.3

   Real Estate Collateral    53

7.4

   Other Collateral    53

7.5

   No Assumption of Liability    53

7.6

   Further Assurances    53

7.7

   Foreign Subsidiary Stock    53

7.8

   Perfection of Intellectual Property    53

SECTION 8.

   COLLATERAL ADMINISTRATION    54

8.1

   Borrowing Base Certificates    54

8.2

   Administration of Accounts    54

8.3

   Administration of Inventory    55

8.4

   Administration of Equipment    56

8.5

   General Provisions    57

8.6

   Power of Attorney    58

SECTION 9.

   REPRESENTATIONS AND WARRANTIES    58

9.1

   General Representations and Warranties    58

9.2

   Complete Disclosure    63

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

SECTION 10.

   COVENANTS AND CONTINUING AGREEMENTS    63

10.1

   Affirmative Covenants    63

10.2

   Negative Covenants    67

10.3

   Financial Covenants    72

SECTION 11.

   EVENTS OF DEFAULT; REMEDIES ON DEFAULT    73

11.1

   Events of Default    73

11.2

   Remedies upon Default    74

11.3

   License    75

11.4

   Setoff    75

11.5

   Remedies Cumulative; No Waiver    75

SECTION 12.

   AGENT    76

12.1

   Appointment, Authority and Duties of Agent    76

12.2

   Agreements Regarding Collateral and Field Examination Reports    77

12.3

   Reliance By Agent    78

12.4

   Action Upon Default    78

12.5

   Ratable Sharing    78

12.6

   Indemnification of Agent Indemnitees    78

12.7

   Limitation on Responsibilities of Agent    78

12.8

   Successor Agent and Co-Agents    79

12.9

   Due Diligence and Non-Reliance    79

12.10

   Replacement of Certain Lenders    80

12.11

   Remittance of Payments and Collections    80

12.12

   Agent in its Individual Capacity    80

12.13

   Agent Titles    81

12.14

   No Third Party Beneficiaries    81

SECTION 13.

   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    81

13.1

   Successors and Assigns    81

13.2

   Participations    81

13.3

   Assignments    82

SECTION 14.

   MISCELLANEOUS    82

14.1

   Consents, Amendments and Waivers    82

14.2

   Indemnity    83

14.3

   Notices and Communications    84

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

14.4

   Performance of Borrowers’ Obligations    84

14.5

   Credit Inquiries    84

14.6

   Severability    84

14.7

   Cumulative Effect; Conflict of Terms    85

14.8

   Counterparts    85

14.9

   Entire Agreement    85

14.10

   Relationship with Lenders    85

14.11

   No Advisory or Fiduciary Responsibility    85

14.12

   Confidentiality    85

14.13

   GOVERNING LAW    86

14.14

   Consent to Forum; Arbitration    86

14.15

   Waivers by Borrowers    87

14.16

   Parallel Debt    88

14.17

   Limitations - Swiss Borrower    89

14.18

   Patriot Act Notice    90

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

   Revolver Note

Exhibit B

   Term Loan Note

Exhibit C

   Assignment and Acceptance

Exhibit D

   Assignment Notice

Schedule 1.1(a)

   Commitments of Lenders

Schedule 1.1(b)

   Appraised Equipment

Schedule 1.1(c)

   Appraised Real Estate

Schedule 8.5

   Deposit Accounts

Schedule 8.6.1

   Business Locations

Schedule 9.1.4

   Names and Capital Structure

Schedule 9.1.5

   Former Names and Companies

Schedule 9.1.12

   Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.15

   Environmental Matters

Schedule 9.1.16

   Restrictive Agreements

Schedule 9.1.17

   Litigation

Schedule 9.1.19

   Pension Plans

Schedule 9.1.21

   Labor Contracts

Schedule 10.2.2

   Existing Liens

Schedule 10.2.5

   Existing Investments

 

v



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of January 16, 2008, among
NAUTILUS, INC., a Washington corporation (“US Borrower”), NAUTILUS INTERNATIONAL
S.A., a Swiss private share company (“Swiss Borrower”, and together with US
Borrower, collectively, “Borrowers”), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts of US Borrower
and DashAmerica; provided, however, that such percentage shall be reduced by
1.0% for each whole percentage point (or portion thereof) that the Dilution
Percent exceeds 5%.

Acquisition: any transaction, or any series of related transactions, consummated
on or after the Closing Date, by which any Obligor (a) acquires any going
business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise, or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that with respect to
Borrowers, Affiliate will not include Persons that would otherwise be Affiliates
solely because of common Control by US Borrower’s shareholders if such Persons
are portfolio companies independently operated by such shareholders, in each
case unless objected to by Agent in writing. “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.



--------------------------------------------------------------------------------

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Allocable Amount: as defined in Section 5.11.3.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations,
permits, orders (including consent decrees and administrative orders) and
decrees of Governmental Authorities.

Applicable Margin: with respect to (a) Base Rate Term Loans, 1.50%, (b) LIBOR
Term Loans, 3.75%, and (c) any Type of Revolver Loan, the margin set forth
below, as determined by the Fixed Charge Coverage Ratio for the last Fiscal
Quarter:

 

Level

  

Fixed Charge Coverage Ratio

   Base Rate
Revolver
Loans     LIBOR
Revolver
Loans  

I

  

Greater than 1.45 to 1.0

   0.00 %   1.50 %

II

  

Less than or equal to 1.45 to 1.0 and greater than 1.3 to 1.0

   0.25 %   2.00 %

III

  

Less than or equal to 1.3 to 1.0 and greater than 1.15 to 1.0

   0.50 %   2.75 %

IV

  

Less than or equal to 1.15 to 1.0

   0.75 %   3.25 %

Until receipt by Agent pursuant to Section 10.1.2 of the financial statements
and corresponding Compliance Certificate for the Fiscal Quarter ended June 30,
2008, margins shall be determined as if Level III were applicable. Thereafter,
the margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and Compliance Certificate due
with respect to the preceding Fiscal Quarter have not been received, then the
margins shall be determined as if Level IV were applicable, from such day until
the first day of the calendar month following actual receipt. If any Compliance
Certificate is subsequently determined to be incorrect in any material respect,
Agent may reduce or increase the Applicable Margin retroactively to the
beginning of the relevant calendar month to the extent that such error caused
the Applicable Margin to be different from the Applicable Margin that would have
been in effect if the error was not made.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

2



--------------------------------------------------------------------------------

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit C.

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

Availability Block: a block in the amount of $3,000,000 in effect from the
Closing Date through either (i) the funding of the Proposed IP Financing, or
(ii) if the Proposed IP Financing is not consummated, such time after June 30,
2008 as Borrowers have demonstrated to Agent’s reasonable satisfaction that
Borrowers will have ongoing liquidity sufficient to meet its obligations,
including all remaining payment obligations due and owing in connection with the
LandAmerica Acquisition.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve (including, without limitation, a
reserve in an amount determined appropriate by Agent in its discretion (in an
amount not to exceed $50,000 if the Lien Waiver delivered in connection with
such location on or around the Closing Date remains in full force and effect) in
connection with the Bolingbrook, Illinois location of US Borrower, which reserve
shall be in effect during any period beginning 180 days after the Closing Date
that Borrower maintains Inventory or Equipment at that location); (c) the LC
Reserve; (d) the Bank Product Reserve; (e) all accrued Royalties, whether or not
then due and payable by a Borrower, unless Agent determines in its discretion
that such Royalties are not necessary or useful to the liquidation or other
disposition of any Collateral; (f) the aggregate amount of liabilities (other
than inchoate liabilities) secured by Liens upon Collateral that are senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (g) the Availability Block; (h) the Books and
Records Block; (i) an environmental reserve in an initial amount of (A) with
respect to the US Borrower’s owned Real Estate located in Tyler, Texas,
$260,000, as the same may be adjusted by Agent in its discretion, including a
reduction or deletion of such environmental reserve in the event that US
Borrower conducts remediation or US Borrower’s owned Real Estate located in
Tyler, Texas is sold pursuant to a Disposition permitted under this Agreement
and the portion of the Real Estate Formula Amount is reduced by the Net Proceeds
received by US Borrower in connection with such sale, and (B) with respect to
the US Borrower’s owned Real Estate located in Independence, Virginia, $140,000,
as the same may be adjusted by Agent in its discretion, including a reduction or
deletion of such environmental reserve in the event that US Borrower conducts
remediation or US Borrower’s owned Real Estate located in Independence, Virginia
is sold pursuant to a Disposition permitted under this Agreement and the portion
of the Real Estate Formula Amount is reduced by the Net Proceeds received by US
Borrower in connection with such sale; (j) the Disclosed Sale Reserve; and
(k) such additional reserves, in such amounts and with respect to such matters,
as Agent in its discretion may elect to impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: (a) Cash Management Services extended to any Borrower or
Subsidiary by any Lender or any of its Affiliates; provided, however, that for
Cash Management Services to be included as an “Obligation” for purposes of a
distribution under Section 5.6.1, the applicable Secured Party and Obligor must
have previously provided written notice to Agent of (i) the existence of such
Bank Product,

 

3



--------------------------------------------------------------------------------

(ii) the maximum dollar amount of obligations arising thereunder to be included
as a Bank Product Reserve (“Bank Product Amount”), and (iii) the methodology to
be used by such parties in determining the Bank Product Debt owing from time to
time; or (b) (i) products under Hedging Agreements, (ii) commercial credit card
and merchant card services, and (iii) other banking products or services as may
be requested by any Borrower or Subsidiary, other than Letters of Credit, in
each case to the extent extended to any Borrower or Subsidiary by Bank of
America or any of its Affiliates.

Bank Product Amount: as defined in the definition of Bank Product. The Bank
Product Amount may be changed from time to time upon written notice to Agent by
the Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is a rate set by Bank of America based upon various
factors including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Books and Records Block: a block in the amount of (a) $5,000,000, during the
period from the Closing Date through the date of receipt by Agent of a field
examination in form and substance satisfactory to Agent, (b) $1,000,000, during
the period from the date of Agent’s receipt of such field examination through
the date of the Disclosed Sale, and (c) $0 thereafter.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business or customer or trade contracts which accrue interest under contingent
circumstances), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.5.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

4



--------------------------------------------------------------------------------

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or
(b) the sum of (i) the Accounts Formula Amount, plus (ii) the Inventory Formula
Amount, plus (iii) the Foreign Assets Formula Amount, plus (iv) the Equipment
Formula Amount, plus (v) the Real Estate Formula Amount, minus (vi) the
Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases; provided that the LandAmerica Acquisition payments
permitted hereunder and payments made in connection with Permitted Acquisitions
shall not constitute Capital Expenditures for purposes of this definition.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any contingent or other
Obligations (including Obligations arising under Bank Products), Agent’s good
faith estimate of the amount due or reasonably likely to become due, including
all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

 

5



--------------------------------------------------------------------------------

Cash Management Services: any services provided from time to time by a Lender or
any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Change of Control: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five (35%) of the Equity Interests of US Borrower entitled
to vote for members of the board of directors or equivalent governing body of US
Borrower on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of US Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) any Person or two or more Persons acting in concert shall acquire by
contract or otherwise, or enter into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower, or control over the Voting Stock of the Borrower on a
fully-diluted basis (and taking into account all such Voting Stock that such
Person or group has the right to acquire pursuant to any option right)
representing thirty-five (35%) or more of the combined voting power of such
Voting Stock;

(d) US Borrower ceases to own and control, beneficially and of record, 100% of
the Equity Interests of Nautilus International Holdings S.A. or Nautilus
International Holdings S.A. ceases to own and control, beneficially and of
record, 100% of the Equity Interests of Swiss Borrower; or

 

6



--------------------------------------------------------------------------------

(e) all or substantially all of a Borrower’s assets are sold or transferred,
other than sale or transfer to another Borrower.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations; provided
that Collateral shall not include (and the security interest granted in
Section 7.1 shall not extend to) Excluded Collateral.

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment and Term Loan Commitment. “Commitments” means the aggregate amount of
all Revolver Commitments and Term Loan Commitments.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3 and
calculate the applicable Level for the Applicable Margin.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

7



--------------------------------------------------------------------------------

Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its owned copyrights, as security for the
Obligations.

DashAmerica: DashAmerica, Inc., a Colorado corporation.

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Deposit Account: any deposit account (as such term is defined in the UCC).

Deposit Account Control Agreements: the deposit account control agreements to be
executed by each institution maintaining a Deposit Account (other than Excluded
Accounts) for a Borrower, in favor of Agent, for the benefit of Secured Parties,
as security for the Obligations.

Dilution Percent: the percent, determined for Borrowers’ most recent twelve
months then ended, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

Disclosed Sale: the sale to a third party of certain assets or Subsidiaries
previously disclosed in writing to Agent.

Disclosed Sale Reserve: a reserve arising after the Closing Date as follows:
(a) on February 15, 2008, in the amount of $2,500,000 unless a fully executed
letter of intent between US Borrower and a third party purchaser (in form and
substance reasonably satisfactory to Agent) has been delivered to Agent on or
before such date, which reserve, to the extent applicable in accordance with the
foregoing clause, shall remain in effect until the closing of the Disclosed
Sale, and (b) on March 7, 2008, in the amount of $2,500,000 (in addition to the
reserve set forth in clause (a) above, if applicable) unless a fully executed
definitive sale agreement between US Borrower and a third party purchaser has
been delivered to Agent on or before such date, which reserve, to the extent
applicable in accordance with the foregoing clause, shall remain in effect until
the closing of the Disclosed Sale.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

 

8



--------------------------------------------------------------------------------

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes during each Trigger Period and into which proceeds of
Accounts shall be deposited.

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before (in each case, to the extent included in determining
net income and to the extent incurred or attributable during the applicable
measurement period) (i) interest expense, (ii) provision for income taxes,
(iii) depreciation and amortization expense, (iv) gains or losses arising from
the sale of capital assets, (v) gains arising from the write-up of assets, and
(vi) any extraordinary gains, (vii) fees incurred by Borrowers in connection
with entering into this Agreement and the Loan Documents in an aggregate amount
not to exceed $563,000, (viii) legal fees and expenses incurred by US Borrower
during the fourth Fiscal Quarter of 2007 or the first Fiscal Quarter of 2008 in
connection with the proxy dispute between US Borrower, its directors and
Sherborne Investors, L.P. in an aggregate amount not to exceed $2,975,000 (no
more than $500,000 of which amount shall be incurred in the first Fiscal Quarter
of 2008), (ix) a write-down of Intellectual Property and associated goodwill
taken on or before the last day of the first Fiscal Quarter of 2008 in
connection with the Disclosed Sale in an amount not to exceed $10,000,000, (x) a
non-cash inventory write-down taken on or before the last day of the fourth
Fiscal Quarter of 2007 in an amount not to exceed $400,000, (xi) up to $600,000
in expenses (no more than $150,000 of which expenses shall be cash expenses)
incurred during the first Fiscal Quarter of 2008 in connection with closure of
Borrowers’ Australia direct operations, (xii) up to $1,000,000 in expenses
incurred during the first Fiscal Quarter of 2008 in connection with closure of
Borrowers’ Italy operations, (xiii) up to $1,000,000 in expenses (no more than
$400,000 of which expenses shall be cash expenses) incurred during the first and
second Fiscal Quarters of 2008 in connection with closure of Borrowers’
Bolingbrook, Illinois distribution center, (xiv) a non-cash write-off of up to
$1,100,000 taken during the fourth Fiscal Quarter of 2007 in connection with the
abandonment of the License with Lance Armstrong, (xv) a non-cash charge of up to
$1,500,000 taken during the fourth Fiscal Quarter of 2007 in connection with the
elimination of Borrowers’ EV9.16 product line, (xvi) a non-cash charge of up to
$500,000 taken during the fourth Fiscal Quarter of 2007 in connection with the
elimination of Borrowers’ fitness advisor product, (xvii) up to $1,000,000 in
expenses actually incurred during the first and second Fiscal Quarters of 2008
in connection with Borrowers’ future employee reductions, (xviii) a non-cash
charge of up to $1,290,000 taken during the fourth Fiscal Quarter of 2007 in
connection with the elimination of Borrowers’ TC9.16 product line, (xix) a
non-cash warranty accrual taken during the fourth Fiscal Quarter of 2007
relating to discontinued items in an amount up to $1,000,000, (xx) a non-cash
write-off of up to $2,500,000 taken during the fourth Fiscal Quarter of 2007 in
connection with the abandonment or non-use of certain ICON patents; and (xxi) an
accrual taken in the first Fiscal Quarter of 2008 in connection with future
warranty costs resulting from outsourcing of warranty processing in an amount up
to $3,000,000.

Eligible Account: an Account owing to a Borrower or DashAmerica that arises in
the Ordinary Course of Business from the sale of goods, is payable in Dollars
(or, with respect to Accounts of Swiss Borrower, an Equivalent Amount of Euros
or Swiss francs) and is deemed by Agent, in its discretion, to be an Eligible
Account. Without limiting the foregoing, no Account shall be an Eligible Account
if (a) it is unpaid for more than 60 days after the original due date, or more
than 90 days after the original invoice date (provided that (i) in the case of
Accounts arising from direct sales to consumers, such Accounts shall not be
Eligible Accounts if they are outstanding more than 13 days after the original
invoice date, and (ii) in the case of Accounts with stated invoice terms of 31
days or greater, such Accounts shall not be ineligible as a result of this
clause (a) if they are no more than 120 days after the original invoice date and
no more than 30 days after their original due date (provided further that
Eligible Accounts that fall within this clause (ii) shall not at any time
provide Availability in an aggregate amount greater than $3,000,000)); (b) 50%
or more of the Accounts owing by the Account Debtor are not Eligible Accounts
under the foregoing clause; (c) when aggregated with other Accounts owing by the
Account Debtor, it exceeds (i) in the case of Dick’s Sporting Goods or The
Sports Authority, so long as such Account

 

9



--------------------------------------------------------------------------------

Debtors remain investment grade (defined as rated at least BBB- (or its
equivalent) by S&P or Ba2 (or its equivalent) by Moody’s), 25% of the aggregate
of Eligible Accounts (or such higher percentage as Agent may establish for the
Account Debtor from time to time), or (ii) in the case of all other Account
Debtors (and of either Dick’s Sporting Goods or The Sports Authority if such
Account Debtor is not investment grade), 15% of the aggregate Eligible Accounts
(or such higher percentage as Agent may establish for the Account Debtor from
time to time); (d) it does not conform with a covenant or representation in
Section 9.1.7 (or otherwise relating to Eligible Accounts); (e) it is owing by a
creditor or supplier, or is otherwise subject to a right of offset (including,
without limitation, a direct sale offset), counterclaim, dispute, deduction,
discount, recoupment, reserve (including, without limitation, a warranty
reserve), defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof); (f) an Insolvency Proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, or is not Solvent; (g) the Account Debtor is organized or has its
principal offices or assets outside (i) in the case of US Borrower and
DashAmerica, the United States or Canada (other than with respect to HSBC, which
shall be required to have created the Accounts and billed the Accounts from an
address of HSBC located in the United States or Canada), or (ii) in the case of
Accounts of Swiss Borrower, the European Union (unless such foreign Accounts of
Swiss Borrower are secured by letters of credit in form and substance
satisfactory to Agent in its discretion); (h) it is owing by a Government
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien; (j) the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind, or has been reduced to
judgment; (l) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis; (m) it
arises from a sale to an Affiliate, or from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis; (n) it represents a progress billing or retainage;
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to such amounts; or (p) it arises from a retail sale to a
Person who is purchasing for personal, family or household purposes and the
Account Debtor with respect to such Account is a consumer (provided that
Accounts arising from the retail sale to a Person who is purchasing for
personal, family or household purposes that otherwise would not be ineligible
pursuant to this clause (p) shall not be eligible if there has been termination
of or default by any Obligor under any contracts between an Obligor and such
Account Debtor or its Affiliates). In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
three Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person acceptable to Agent in its
discretion.

Eligible Equipment: equipment owned by US Borrower hereafter approved by Agent
as part of the Equipment Formula Amount, which equipment meets each of the
following requirements: (a) US Borrower has good title to such equipment; (b) US
Borrower has the right to subject such equipment to a Lien in favor of Agent;
(c) such equipment is subject to a first priority perfected Lien in favor of
Agent and is free and clear of all other Liens of any nature whatsoever (except
for Permitted Liens which do not have priority over the Lien in favor of Agent);
(d) the full purchase price for such equipment has been

 

10



--------------------------------------------------------------------------------

paid by US Borrower; (e) such equipment is located on premises (i) owned by US
Borrower, or (ii) leased by US Borrower where the lessor has delivered to Agent
a Lien Waiver or a Rent and Charges Reserve with respect to such facility has
been established by Agent in its discretion; (f) such equipment is in good
working order and condition (ordinary wear and tear excepted) and is used or
held for use by US Borrowers in the Ordinary Course of Business; (g) such
equipment is not subject to any agreement which restricts the ability of US
Borrower to use, sell, transport or dispose of such equipment or which restricts
Agent’s ability to take possession of, sell or otherwise dispose of such
equipment; and (h) such equipment does not constitute “fixtures” under the
applicable statutory laws or common law of the jurisdiction in which such
equipment is located.

Eligible In-Transit Inventory: Inventory owned by a Borrower or DashAmerica that
would be Eligible Inventory if it were not subject to a Document and in transit
from a foreign location to a location of US Borrower or DashAmerica, as
applicable, within the United States, and that Agent, in its discretion, deems
to be Eligible In-Transit Inventory. Without limiting the foregoing, no
Inventory shall be Eligible In-Transit Inventory unless it (a) is subject to a
negotiable Document showing Agent (or, with the consent of Agent, US Borrower or
DashAmerica, as applicable) as consignee, which Document is in the possession of
Agent or such other Person as Agent shall approve; (b) is fully insured in a
manner satisfactory to Agent; (c) has been identified to the applicable sales
contract and title has passed to US Borrower or DashAmerica, as applicable;
(d) is not sold by a vendor that has a right to reclaim, divert shipment of,
repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory, or with respect to whom any Obligor is in
default of any obligations; (e) is subject to purchase orders and other sale
documentation satisfactory to Agent; (f) is shipped by a common carrier that is
not affiliated with the vendor; and (g) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.

Eligible Inventory: Inventory owned by a Borrower or DashAmerica that Agent, in
its discretion, deems to be Eligible Inventory. Without limiting the foregoing,
no Inventory shall be Eligible Inventory unless it (a) is finished goods or raw
materials, and not work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts, service parts, components or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit, downpayment or vendor rebate; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned
(unless returned unused in its original packaging (or repackaged) in new
saleable form) or repossessed goods; (e) meets all material standards imposed by
any Governmental Authority, including all standards under Environmental Laws
with respect to Hazardous Materials; (f) conforms with the covenants and
representations herein; (g) is subject to Agent’s duly perfected, first priority
Lien, and no other Lien; (h) is within the continental United States (or, in the
case of Inventory of Swiss Borrower, is within The Netherlands), is not in
transit except between locations of US Borrower, Swiss Borrower or DashAmerica,
as applicable, and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document unless bailee agreements and other
documentation acceptable to Agent have been entered into, which documentation
establishes a perfected first priority security interest in (including
possession, if required) the Inventory subject to such warehouse receipt or
negotiable Document; (j) is not subject to any License or other arrangement that
restricts such Borrower’s (or DashAmerica’s, if applicable) or Agent’s right to
dispose of such Inventory, unless Agent has received an appropriate Lien Waiver;
(k) is not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established; (l) is not subject to retention
of title or similar rights or interests of sellers of such Inventory to
Borrowers or DashAmerica; and (m) is reflected in the details of a current
perpetual inventory report.

 

11



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws relating to pollution or protection of
the environment (including any emission, discharge, seepage or release to air,
land, surface water or groundwater of any Hazardous Materials), the preservation
or reclamation of natural resources, the presence, management, transportation,
storage, treatment, use, or release of, or exposure to Hazardous Materials, or
to the protection of human health and safety from exposure to Hazardous
Materials (including tort claims, but excluding occupational safety and health,
to the extent specifically regulated by OSHA), including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.) (“CERCLA”), the Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.) (“RCRA”), the Clean Water Act (33 U.S.C. § 1251 et seq.) (“CWA”),
the Clean Air Act (42 U.S.C. § 7401 et seq.) (“CAA”), the Safe Drinking Water
Act 42 U.S.C. § 300f et seq.) (“SDWA”), the Toxic Substances Control Act 15.
U.S.C. 2601 et seq.) (“TSCA”), and the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.) and each of their state and local
counterparts or equivalents.

Environmental Notice: a written notice, correspondence, complaint, summons,
citation, order, claim, request for information, request for correction,
settlement demand, remediation demand, notice of inspection or notice of
violation from any Governmental Authority or other Person to any Obligor of any
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law,
including with respect to any Environmental Release, environmental pollution or
Hazardous Materials (including any tort or personal injury alleged therefrom).

Environmental Release: a reportable release as defined in CERCLA or under any
other Environmental Law of any Hazardous Materials.

Equipment Formula Amount: as of any date of determination, (a) on the Closing
Date, $3,450,000 (b) thereafter, $3,450,000 minus $35,937.50 for each full
calendar month elapsed since December 31, 2007; provided that the Equipment
Formula Amount shall be reduced by an amount equal to 100% the Net Proceeds of
any disposition of part or all of the US Borrower’s Equipment described on
Schedule 1.1(b) hereto; provided further that upon request by US Borrower, Agent
may agree in its discretion to the addition of new Eligible Equipment to the
Equipment Formula Amount (an “Equipment Formula Amount Reload”) if (i) the
Equipment Formula Amount has not previously been adjusted pursuant to an
Equipment Formula Amount Reload, (ii) such Equipment Formula Amount Reload is in
an amount not greater than $3,000,000 and the total Equipment Formula Amount
after giving effect to such Equipment Formula Amount Reload does not exceed
$5,000,000, (iii) no Default or Event of Default has occurred and is continuing,
(iv) the amount of such Equipment Formula Amount Reload does not exceed 80% of
US Borrower’s invoiced cost of the new Eligible Equipment, (v) following such
Equipment Formula Amount Reload, the Equipment Formula Amount shall decrease on
a monthly basis by 1/96th of the resulting Equipment Formula Amount following
such Equipment Formula Amount Reload, and (vi) after the Equipment Formula
Amount Reload, Agent in its discretion may reduce the Equipment Formula Amount
based on the results of annual appraisals of US Borrower’s equipment conducted
pursuant to Section 10.1.1(b).

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

 

12



--------------------------------------------------------------------------------

Equivalent Amount: on any date, the amount of Dollars into which an amount of
Euros or Swiss Francs, as applicable, may be converted on the amount of Euros or
Swiss Francs, as applicable, into which an amount of Dollars may be converted,
in either case, at (i) in the case of Swiss Borrower, Agent’s spot buying rate
in Geneva, Switzerland as at approximately 12:00 noon (Geneva, Switzerland time)
on such date, and (ii) in the case of US Borrower, Agent’s spot buying rate in
Pasadena, California as at approximately 12:00 noon (Pasadena, California time).

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization under
Section 4241 of ERISA; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) the failure by any Obligor or ERISA
Affiliate to meet any funding obligations with respect to any Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (g) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

Euros: lawful money of the European Union.

Event of Default: as defined in Section 11.

Excess Availability: Availability net of any payables unpaid for more than 60
days after the original invoice date and book overdrafts.

Excluded Accounts: Deposit Accounts maintained by the Obligors (i) that are
exclusively used for payroll, payroll taxes, employee benefits or are held in
trust for employees or (ii) which contain no more than $50,000 in any such
Deposit Account at any time and no more than $500,000 in the aggregate in all
such Deposit Accounts under this clause (ii).

Excluded Collateral: (a) building fixtures (as opposed to trade fixtures)
located on premises leased by any Obligor to the extent the pledge thereof or
grant of a security interest therein is (i) validly prohibited by the lease
governing such premises and (ii) would result in the forfeiture of any Obligor’s
right, title or interest thereunder under Applicable Law, provided, however,
that at such time as any such grant of a security interest in any such fixtures
shall not result in a forfeiture under Applicable Law, such fixtures shall
(without any further act or delivery by any Person) constitute Collateral
hereunder; (b) in the case of the Swiss Borrower, types of Property for which
security interest grants and pledges may not be validly granted as a matter of
Swiss law; (c) any Investment Property or General Intangibles or assets governed
thereby (including any license, contract, permit, lease or franchise to the
extent deemed a General Intangible), now or hereafter held or owned by any
Grantor (which in no event shall include any assets that are included in the
computation of the Borrowing Base), to the extent, in each case, that (i) a

 

13



--------------------------------------------------------------------------------

security interest may not be granted by a Grantor in such Investment Property or
General Intangibles as a matter of law or (i) a security interest may not be
granted under the express terms of the governing documents applicable to such
General Intangible or Investment Property, without the consent of one or more
applicable parties thereto; (d) equipment acquired after the Closing Date
pursuant to Capital Leases to the extent that the agreements with respect
thereto prohibit the inclusion of such equipment as Collateral; and (e) any
intent-to-use trademark application to the extent and for so long as creation by
a Obligor of a security interest therein would result in the abandonment,
invalidation or unenforceability thereof, provided, however, that Excluded
Collateral shall not include any proceeds, substitutions or replacements of any
Excluded Collateral referred to in this clause (e) (unless such proceeds,
substitutions or replacements would constitute Excluded Collateral referred to
in this clause (e)).

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; and (b) in the case
of a Foreign Lender, any withholding tax attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax.

Exempt Lender: a Lender which is able at the date of this Agreement under the
domestic law of Switzerland to receive payments from a Borrower free from any
withholding tax (including, where applicable, special tax-at-source) imposed by
that jurisdiction.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and reasonable travel expenses.

Fee Letter: the fee letter agreement between Agent and Borrowers.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.

 

14



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent four Fiscal Quarters, of
(a) EBITDA to (b) Fixed Charges.

Fixed Charges: the sum of Capital Expenditures (except those financed with
Borrowed Money other than Revolver Loans and those made with casualty insurance
proceeds received and spent to replace destroyed or damaged equipment during the
measurement period in an aggregate amount not to exceed $5,000,000 during any
measurement period), cash taxes paid, interest expense (other than
payment-in-kind), principal payments made on Borrowed Money (other than
repayments of the Revolving Loans, revolving working capital facilities
permitted under Section 10.2.1(i) or intercompany loans permitted under
Section 10.2.7(d), mandatory prepayments of Term Loans made pursuant to the
terms of this Agreement, payments made on Debt permitted by clause (b) or (d) of
Section 10.2.1 in connection with the issuance of Refinancing Debt (to the
extent made with the proceeds of such Refinancing Debt), mandatory prepayments
required under the terms of the definitive documentation relating to the
Proposed IP Financing, payments of Term Loans to the extent such payments are
made with proceeds of the Disclosed Sale or the Proposed IP Financing or
Refinancing Debt and payment of the Promissory Note in the amount of $6,600,000
dated February 22, 2005 made by DashAmerica payable to Pearl Izumi, Inc. if such
note is paid in full with the proceeds of the Disclosed Sale), and Distributions
made.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Assets Formula Amount: the lesser of (a) $12,000,000 or (b) the sum of
(i) 85% of Eligible Accounts of Swiss Borrower (provided, however, that such
percentage shall be reduced by 1.0% for each whole percentage point (or portion
thereof) that the Dilution Percent exceeds 5%) and (ii) the lesser of (A) 70% of
the Value of Eligible Inventory of Swiss Borrower; or (iii) 85% of the NOLV
Percentage of the Value of Eligible Inventory of Swiss Borrower.

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

Full Payment: with respect to any Obligations, (a) the full cash payment of the
Obligations (other than indemnity claims that are unasserted and not reasonably
likely to be asserted), including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or contingent in nature (other than
indemnity claims that are unasserted and not reasonably likely to be asserted),
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Obligors against Agent, Lenders
and Issuing Bank arising on or before the payment date. No Loans shall be deemed
to have been paid in full until all Commitments related to such Loans have
expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

15



--------------------------------------------------------------------------------

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantor Payment: as defined in Section 5.11.3.

Guarantors: DashAmerica and each other Person who executes a Guaranty.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent in
form and substance satisfactory to Agent.

Guidelines: the guidelines S-02.122.1 in relation to bonds of April 1999 as
issued by the Swiss Federal Tax Administration (Merkblatt “Obligationen” vom
April 1999 der Eidg. Steuerverwaltung) and S-02.128 in relation to syndicated
credit facilities of January 2000 as issued by the Swiss Federal Tax
Administration (Merkblatt “Steuerliche Behandlung von Konsortialkrediten,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom Januar 2000 der Eidg.
Steuerverwaltung).

Hazardous Material(s): any material or substance including any chemical,
compound, solid, gas, liquid, or product, that, whether by its nature or use, is
now or hereafter defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any Environmental Law, or which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous (including without limitation asbestos, PCB’s or lead in any
form or condition) and which is now or hereafter regulated under any
Environmental Law, or which contains mold or petroleum (including crude oil or
any fraction thereof), gasoline, diesel fuel or another petroleum hydrocarbon
product.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

HSBC Agreements: Third Amended and Restated Merchant Agreement dated as of
January 17, 2005 between HSBC Bank Nevada, National Association (formerly known
as Household Bank (SB), N.A.) and US Borrower, as amended from time to time
prior to the date of this Agreement including by the Second Amendment to Third
Amended and Restated Merchant Agreement dated December 17, 2007.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

 

16



--------------------------------------------------------------------------------

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the lesser of

(a) $50,000,000; or

(b)(i) the lesser of (A) 70% of the Value of Eligible Inventory or (B) 85% of
the NOLV Percentage of the Value of Eligible Inventory, plus (ii) the lesser of
(A) $7,000,000 or (B) 70% of the Value of Eligible In-Transit Inventory.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

IP Limitations: as set forth in Section 7.8.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LandAmerica Acquisition: the consummation of both the Asset Purchase Agreement
by and among Nautilus, Inc., and Land America Health & Fitness Co., Ltd.,
Michael C. Bruno, Yang Lin Qing dated October 17, 2007, and the Asset Purchase
Agreement by and among Nautilus, Inc,. and Treuriver Investments Limited,
Michael C. Bruno, Yang Lin Qing dated October 17, 2007; provided that the
Obligors shall not make payments to the sellers under such Asset Purchase
Agreements or to any other Person in connection with the LandAmerica Acquisition
in excess of $49,500,000 in the aggregate, the timing of which payments shall be
limited as follows: (a) during the period between the Closing Date and the
closing of the Disclosed Sale, such payments shall not exceed $5,000,000 (which
amount shall be paid from the escrow account set up in connection with the
LandAmerica Acquisition or from the proceeds of such escrow account, provided
that in the event the proceeds of the escrow account have been commingled with
other assets of Borrowers and their Subsidiaries, such payment shall only be
permitted

 

17



--------------------------------------------------------------------------------

if no Event of Default has occurred and is continuing or would result therefrom
and after giving effect to such payment Borrowers have Excess Availability not
less than $15,000,000), (b) upon the closing of the Disclosed Sale, an
additional $22,000,000 payment may be made, and (c) on or after October 1, 2008,
an additional $22,500,000 payment may be made if (i) the Borrowers have obtained
the Proposed IP Financing, (ii) no Event of Default has occurred and is
continuing or would result therefrom, and (iii) after giving effect to the
payment set forth in this clause (c) Borrowers have Excess Availability not less
than $15,000,000.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit (subject to automatic renewal provisions to the extent
approved by the Issuing Bank at the time of issue), (ii) no more than 120 days
from issuance, in the case of documentary Letters of Credit, and (iii) at least
10 Business Days prior to the Revolver Termination Date; (d) the Letter of
Credit and payments thereunder are denominated in Dollars; and (e) the form of
the proposed Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower, and shall include the standby
letters of credit issued by Bank of America for the benefit of US Borrower and
outstanding on the Closing Date.

 

18



--------------------------------------------------------------------------------

Letter of Credit Subline: $25,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans or LIBOR Term Loans having a common
length and commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

LIBOR Term Loan: a Term Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business (other than software licenses and other similar licenses
used in the Ordinary Course of Borrower’s business that are not necessary or
appropriate for realization on any material portion of the Collateral).

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to relinquish possession of the Collateral to Agent upon request; and
(d) for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License.

 

19



--------------------------------------------------------------------------------

Loan: a Revolver Loan or Term Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each calendar year commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of US Borrower,
individually, of Swiss Borrower, individually (but taking into account rights of
contribution), or of the Borrowers and their Subsidiaries taken as a whole, on
the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any Collateral;
(b) impairs the ability of any Obligor to perform any obligations under the Loan
Documents, including repayment of any Obligations; or (c) otherwise impairs the
ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon a material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that relates to
disposition of or affects the ability of Agent to realize upon (or otherwise
exercise remedies with respect to) a material portion of the Collateral; (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect; or (c) that relates to
Subordinated Debt, or Debt in an aggregate amount of $5,000,000 or more.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Borrower, as security for the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Agent.

 

20



--------------------------------------------------------------------------------

Notes: each Revolver Note, Term Note or other promissory note executed by a
Borrower to evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form reasonably satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form reasonably satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Obligor: each Borrower or Guarantor.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: the Fee Letter and each Note; LC Document; Lien Waiver; Real
Estate Related Document; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
executed and delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

 

21



--------------------------------------------------------------------------------

Patent Security Agreement: each patent collateral assignment agreement pursuant
to which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien
on such Obligor’s interests in its owned patents, as security for the
Obligations.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Acquisition: any Acquisition by any Obligor in a transaction that
satisfies each of the following requirements: (a) such Acquisition is not a
hostile acquisition or contested by the company to be acquired; (b) the business
acquired in connection with such Acquisition is not primarily engaged, directly
or indirectly, in any line of business other than the businesses in which the
Loan Parties are engaged on the Closing Date and any business activities that
are substantially similar or incidental thereto; (c) both before and after
giving effect to such Acquisition and the Loans (if any) requested to be made in
connection therewith, each of the representations and warranties in the Loan
Documents is true and correct (except (i) any such representation or warranty
which relates to a specified prior date and (ii) to the extent Agent and the
Lenders have been notified in writing by the Obligors that any representation or
warranty is not correct and the Required Lenders have explicitly waived in
writing compliance with such representation or warranty) and no Default or Event
of Default exists, will exist, or would result therefrom; (d) as soon as
available, but not less than fifteen days prior to such Acquisition, the
Borrowers have provided the Lenders (i) notice of such Acquisition and (ii) a
copy of all available business and financial information reasonably requested by
Agent including pro forma financial statements, statements of cash flow, and
Availability projections; (e) the aggregate purchase price (whether in cash,
notes or any other form of non-equity consideration) of all Acquisitions made
during the term of this Agreement shall not exceed $5,000,000; (f) if such
Acquisition is an acquisition of the Equity Interests of a Person, the
Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of a Borrower and, in accordance with Section 10.1.9, an
Obligor pursuant to the terms of this Agreement; (g) if such Acquisition is an
acquisition of assets, the Acquisition is structured so that an Obligor (or a
newly organized Subsidiary that becomes an Obligor) shall acquire such assets;
(h) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U; (i) no Obligor shall, as a
result of or in connection with any such Acquisition, assume or incur any direct
or contingent liabilities (whether relating to environmental, tax, litigation,
or other matters) that could reasonably be expected to have a Material Adverse
Effect; (j) in connection with an Acquisition of the Equity Interests of any
Person, all Liens (other than Permitted Liens which were not created in
contemplation of such Acquisition) on property of such Person shall be
terminated unless Agent in its sole discretion consents otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens (other
than Permitted Liens which were not created in contemplation of such
Acquisition) on such assets shall be terminated; (k) there are no Term Loans
outstanding on the date of consummation of any such Acquisition; and (l) both
before and after giving effect to any such Acquisition, Borrowers maintain
Excess Availability not less than $15,000,000. In no event will assets acquired
pursuant to a Permitted Acquisition constitute Eligible Accounts, Eligible
Inventory or Eligible Equipment prior to completion of a field examination and
other due diligence acceptable to Agent in its discretion.

 

22



--------------------------------------------------------------------------------

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are deposited into the Dominion Account, an Asset
Disposition that is (a) a sale of Inventory in the Ordinary Course of Business;
(b) a disposition of Equipment that, in the aggregate during any 12 month
period, has a fair market or book value (whichever is more) of $3,000,000 or
less; (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) termination of a
lease of real or personal Property that is not necessary for the Ordinary Course
of Business, could not reasonably be expected to have a Material Adverse Effect
and does not result from an Obligor’s default; (e) the Disclosed Sale; (f) to
the extent constituting an Asset Disposition, investments not prohibited under
Section 10.2 hereof; (g) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the
Borrowers and their Subsidiaries and which could not reasonably be expected to
have a Material Adverse Effect, (h) sales or dispositions of cash and Cash
Equivalents in the Ordinary Course of Business; (i) abandonment of Intellectual
Property of the Borrowers and their Subsidiaries that is immaterial, unnecessary
or no longer used in the Ordinary Course of Business, the abandonment of which
Intellectual Property could not reasonably be expected to have a Material
Adverse Effect; (j) transfers of assets to US Borrower, or from non-Obligors to
non-Obligors or to Obligors; (k) Dispositions of Accounts not constituting
Eligible Accounts in the Ordinary Course of Business in connection with the
collection or compromise thereof; (l) sale or Disposition of US Borrower’s real
Property located at 12032 Highway 155N, Tyler, Texas for Net Proceeds not less
than $1,700,000 (which Net Proceeds shall reduce the Real Estate Formula Amount
as set forth in the definition of such term); and (m) approved in writing by
Agent and Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with Permitted
Asset Dispositions if such obligations could not reasonably be expected to have
a Material Adverse Effect; (f) arising under the Loan Documents; (g) guarantees
by Obligors of another Obligor’s Debt or other obligations incurred in the
Ordinary Course of Business in each case to the extent that such Debt or other
obligations are permitted hereunder and if such guarantees could not reasonably
be expected to have a Material Adverse Effect; or (h) in an aggregate amount of
$5,000,000 or less at any time.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $5,000,000 at any time and its incurrence does
not violate Section 10.2.3.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

23



--------------------------------------------------------------------------------

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment and Term Loan by the
aggregate amount of all Revolver Commitments and Term Loans; and (b) at any
other time, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate amount of all outstanding Loans and LC Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Proposed IP Financing: Debt in an aggregate amount of at least $30,000,000 (or
such lesser amount as may be acceptable to Agent in its discretion) to a third
party that is secured by a first priority Lien on US Borrower’s Intellectual
Property.

Protected Party: the Agent, any Lender or any Issuing Bank which is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under the Loan Documents.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 20 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualifying Bank: a bank or financial institution that is qualified as bank and
subject to the banking regulations as in force from time to time in the
jurisdiction in which that entity is incorporated and effectively conducts
banking activities with its own infrastructure and staff as principal business
purpose in such jurisdiction.

Qualifying Beneficiary: the Agent, any Lender or any Issuing Bank which is
beneficially entitled to interest payable to that Lender in respect of an
advance under the Loan Documents and is an Exempt Lender or a Treaty Lender.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

24



--------------------------------------------------------------------------------

Real Estate Formula Amount: as of any date of determination, (a) on the Closing
Date, $5,100,000 (b) thereafter, $5,100,000 minus $53,125.00 for each full
calendar month elapsed since December 31, 2007; provided that the Real Estate
Formula Amount shall be reduced by an amount equal to 100% the Net Proceeds of
any disposition of part or all of the US Borrower’s Real Estate described on
Schedule 1.1(c) hereto and in the event that the US Borrower’s Real Estate
located in Tyler Texas is sold or otherwise Disposed of and the US Borrower
receives Net Proceeds of such sale in an amount less than $2,100,000, the Real
Estate Formula Amount shall be automatically reduced on the date of consummation
of such sale by an amount equal to the difference between $2,100,000 and the Net
Proceeds of such sale.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (or, in the case of refinancings
of Subordinated Debt, the principal amount of the Subordinated Debt that was
outstanding at the time that the subordination agreement relating to such Debt
was entered into with Agent, provided that a subordination agreement in form and
substance satisfactory to Agent is entered into between Agent and the
replacement subordinated lender); (b) it has a final maturity no sooner than,
and a weighted average life no less than, the Debt being extended, renewed or
refinanced; (c) it has an interest rate acceptable to Agent; (d) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced (or in a manner otherwise acceptable to Agent);
(e) the representations, covenants and defaults applicable to it are no less
favorable to Borrowers than those applicable to the Debt being extended, renewed
or refinanced; (f) no additional Lien is granted to secure it; (g) no additional
Person is obligated on such Debt; and (h) upon giving effect to it, no Default
or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b) or (d).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Agent and
received by Agent for review at least 15 days prior to the effective date of the
Mortgage: (a) a mortgagee title policy (or binder therefor) covering Agent’s
interest under the Mortgage, in a form and amount and by an insurer acceptable
to Agent, which must be fully paid on such effective date; (b) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may reasonably require with respect to other Persons having an
interest in the Real Estate, provided that Borrowers are required to use
commercially reasonable efforts to obtain the documents in this clause (b) from
third parties; (c) a current, as-built survey of the Real Estate, containing a
metes-and-bounds property description and flood plain certification, and
certified by a licensed surveyor acceptable to Agent; (d) flood insurance in an
amount, with endorsements and by an insurer acceptable to Agent, if the Real
Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to Required Lenders; (f) a Phase I environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
certificates, studies or data as Agent may reasonably require in connection with
or as a result of such Phase I, which shall all be in form and substance
satisfactory to Required Lenders; and (g) such other documents, instruments or
agreements as Agent may reasonably require with respect to any environmental
risks regarding the Real Estate.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; provided that with respect to the
US Borrower’s location in Louisville, Colorado, no Rent and Charges Reserve is
in effect as of the Closing Date and none will be implemented prior to April 1,
2008 if US Borrower has at all time during that period prepaid rent in an amount
remaining of not less than two months’ rent.

 

25



--------------------------------------------------------------------------------

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments and Term Loans in excess of 50% of the aggregate Revolver
Commitments and Term Loans; and (b) if the Revolver Commitments have terminated,
Loans in excess of 50% of all outstanding Loans.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) the LandAmerica Acquisition;
(e) the endorsement of instruments for collection or deposit in the Ordinary
Course of Business; (f) loans and advances by an Obligor or its Subsidiaries to
employees of such Obligor or Subsidiary for reasonable and necessary relocation
expenses of such employees or for reasonable and necessary work-related travel
or other expenses incurred by such employees in connection with their work for
such Obligor or Subsidiary in an aggregate amount not to exceed $2,000,000
outstanding at any time; (g) stock or obligations issued to any Obligor or its
Subsidiaries by any Person (or the representative of such Person) in respect of
Debt or other trade obligations of such Person owing to such Obligor or
Subsidiary in connection with the insolvency, bankruptcy, receivership or
reorganization of such Person or a composition, readjustment or settlement of
the debts of such Person or in respect of a settlement of a dispute with such
Person, provided, that the original of any such stock or instrument evidencing
such obligations owing to an Obligor shall be promptly delivered to Agent, upon
Agent’s request, together with such stock power, assignment or endorsement by
such Obligor as Agent may request; (h) the Investments in existence on the
Closing Date set forth on Schedule 10.2.5; (i) securities, instruments or other
investments that an Obligor or its Subsidiaries may acquire in connection with
Permitted Asset Disposition, provided that the original of any such securities
or instruments owned by an Obligor evidencing such investments shall be promptly
delivered to Agent, upon Agent’s request, together with such stock power or
endorsement by such Obligor as Agent may request; (j) guarantees of Indebtedness
or ordinary course obligations to the extent permitted under Section 10.2.1;
(k) Permitted Acquisitions; (l) Hedging Agreements entered into in the Ordinary
Course of Business for non speculative purposes; (m) earnest money deposits
required in connection with Permitted Acquisitions; (o) the creation of new
Subsidiaries subject to the provisions of Section 10.1.9 hereof; (p) Investments
not otherwise permitted hereunder not to exceed $5,000,000 at any one time,
provided that (i) no Default or Event of Default has occurred at the time of
such Investments or would result therefrom, (ii) the Term Loans have been
repaid, and (iii) Borrowers have Excess Availability not less than $15,000,000
after giving effect to such Investments; and (q) other Investments consented to
by the Required Lenders.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

26



--------------------------------------------------------------------------------

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders. Following the Closing Date, the
Revolver Commitments shall be automatically increased on the date of any
repayment of any portion of the Term Loans to include the amount of such
repayment; provided that (i) unless the aggregate Revolver Commitments have been
increased pursuant to Section 2.1.7, the Revolver Commitments shall not exceed
$100,000,000, and (ii) in the event the Revolver Commitments have been increased
pursuant to Section 2.1.7, the Revolver Commitments shall not exceed at any time
$125,000,000.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

Revolver Termination Date: January 16, 2013.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

Security Documents: the Copyright Security Agreements, Guaranties, Mortgages,
Stock Pledge Agreement, Patent Security Agreements, Trademark Security
Agreements, Deposit Account Control Agreements, and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities to the extent
reasonably likely to become liabilities); (b) owns Property whose present fair
salable value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities to
the extent reasonably likely to become liabilities) of such Person as they
become absolute and matured; (c) is able to pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by

 

27



--------------------------------------------------------------------------------

way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair salable value”
means the amount that could be obtained for assets on a going concern basis
within a reasonable time, either through sale under ordinary selling conditions
by a capable and diligent seller to an interested buyer who is willing (but
under no compulsion) to purchase.

Stock Pledge Agreement: a stock pledge agreement in form and substance
satisfactory to Agent, pursuant to which US Borrower pledges to Agent for the
benefit of Lenders 100% of its Equity Interests in its Subsidiaries that are
organized under the laws of the United States or a State thereof, and 65% of its
Equity Interests in its Foreign Subsidiaries.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

Swiss Obligor: any Obligor incorporated in Switzerland.

Swiss Withholding Tax: any withholding tax in accordance with the Swiss Federal
Law on Withholding Tax of October 13, 1965 (Bundesgesetz über die
Verrechnungssteuer).

Tax Credit: a credit against, relief or remission for, or repayment of any Tax
and includes a full or partial refund of any Tax for or on account of any Tax
Deduction made.

Tax Deduction: a deduction or withholding for or on account of Tax from a
payment under the Loan Documents.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Term Loan : a loan made pursuant to Section 2.2, the availability of which Loan
shall be based on the appraised value of Intellectual Property owned by US
Borrower on the Closing Date.

Term Loan Commitment: for any Lender, the obligation of such Lender to make a
Term Loan hereunder, up to the principal amount shown on Schedule 1.1. “Term
Loan Commitments” means the aggregate amount of such commitments of all Lenders.

Term Loan Maturity Date: the earliest to occur of (a) March 31, 2008, (b) the
date of consummation of the Disclosed Sale, or (c) the closing date of the
Proposed IP Financing.

 

28



--------------------------------------------------------------------------------

Term Note: a promissory note to be executed by Borrowers in favor of a Lender in
the form of Exhibit B, which shall be in the amount of such Lender’s Term Loan
Commitment and shall evidence the Term Loan made by such Lender.

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its owned trademarks, as security for the
Obligations.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Treaty: a double taxation agreement.

Treaty Lender: a Lender which (i) is entitled to receive payment under the Loan
Documents either without a Tax Deduction pursuant to a Treaty (subject to the
completion of any necessary procedural formalities), or if a Tax Deduction has
to be made in respect of such a payment, is entitled to a Tax Credit in respect
thereof pursuant to the Treaty; (ii) is treated as a resident of a Treaty State
for the purposes of the Treaty; and (iii) does not carry on a business in
Switzerland through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected.

Treaty State: a jurisdiction having a double taxation agreement with Switzerland
which makes provision either for full exemption from tax on payments under this
Agreement (including tax-at-source) imposed by Switzerland or, if a Tax
Deduction has to be made in respect of such a payment, entitlement to a Tax
Credit in respect thereof pursuant to the Treaty.

Trigger Period: the period (a) commencing on the day that (i) an Event of
Default occurs, (ii) Excess Availability is less than $15,000,000 for three
consecutive Business Days or (iii) Excess Availability is less than $12,500,000
at any time; and (b) continuing until the day on which the Borrowers have
maintained Excess Availability in excess of $20,000,000 for a period of 90
consecutive days.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower
or to another Subsidiary of such Borrower.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

 

29



--------------------------------------------------------------------------------

Voting Stock: with respect to any Person, Equity Interests issued by such Person
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for the election of directors (or persons performing similar functions)
of such Person, even though the right so to vote has been suspended by the
happening of such a contingency.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change; provided that in the event of a change
in GAAP that would affect the calculation of covenants contained in
Section 10.3, Agent will in its discretion consider (but Agent shall have no
obligation to adopt) written requests from US Borrower to conform calculation of
the covenants in Section 10.3 to the corresponding change in GAAP.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day in Pasadena, California; or (g) discretion of Agent, Issuing
Bank or any Lender mean the sole and absolute discretion of such Person. All
calculations of Value, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

 

30



--------------------------------------------------------------------------------

SECTION 2. CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of Borrowers.

2.1.4 Voluntary Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
Business Days prior written notice to Agent at any time, Borrowers may, at their
option, terminate the Revolver Commitments and this credit facility. Any notice
of termination given by Borrowers shall be irrevocable. On the termination date,
Borrowers shall make Full Payment of all Obligations.

(b) Concurrently with any termination of the Revolver Commitments, for whatever
reason (including an Event of Default), Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders and as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to (i) if the termination occurs during the
first Loan Year, 1.0% of the Revolver Commitments being terminated; (ii) if it
occurs during the second Loan Year, 0.5% of the Revolver Commitments being
terminated; and (iii) if it occurs thereafter, 0.0% of the Revolver Commitments
being terminated. No termination charge shall be payable if termination occurs
on the Revolver Termination Date or in connection with a refinancing of this
credit facility by Bank of America or any of its Affiliates.

2.1.5 Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Revolver Commitments at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 10% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $5,000,000, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the outstanding Revolver Loans and LC Obligations to exceed the
aggregate Revolver Commitments. Any funding of an

 

31



--------------------------------------------------------------------------------

Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby. In no event shall
any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6.2 are not satisfied, and without regard to
the aggregate Commitments, to make Base Rate Revolver Loans (“Protective
Advances”) (a) up to an aggregate amount of $12,500,000 outstanding at any time,
if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectibility or repayment of Obligations; or
(b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including costs, fees and expenses. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

2.1.7 Increases in Revolver Commitments. Notwithstanding anything to the
contrary contained in this Agreement:

(a) Provided there exists no Default or Event of Default, upon notice to Agent
(which shall promptly notify the Lenders), Borrowers may request an increase in
the Revolver Commitments to an amount not more than $125,000,000 in the
aggregate. At the time of sending such notice, Borrowers (in consultation with
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than 10 Business Days from the date of
delivery of such notice to the Lenders). Each Lender shall notify Agent within
such time period whether or not it agrees to increase its Commitment with
respect to Loans and Letters of Credit and, if so, whether by an amount equal
to, greater than, or less than its Pro Rata Share of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase such Commitment. Agent shall notify Borrowers and each
Lender of the Lenders’ responses to each request made hereunder. To achieve the
full amount of the requested increase, Agent may or Borrowers may, with the
prior consent of Agent, invite additional lending institutions that constitute
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to Agent and its counsel.

(b) If the Revolver Commitments are increased in accordance with this
Section 2.1.7, Agent and Borrowers shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. Agent
shall promptly notify Borrowers and the Lenders of the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, Borrowers shall (i) pay to Agent (A) for the account of the Lenders
that are increasing their Commitments, a closing fee, which closing fee shall be
computed on the increase in aggregate Commitments and shall be at least as many
basis points as the closing fee payable to Agent for the account of the Lenders
in connection with the closing of this Agreement, and (B) for Agent’s own
account the fees and reasonable expenses of Agent incurred in connection with
such increase; and (ii) deliver to Agent a certificate of each Obligor dated as
of the Increase Effective Date signed by a Senior Officer or otherwise
acceptable officer of such Obligor (A) certifying and attaching the resolutions
adopted by such Obligor approving or consenting to such increase, and (B) in the
case of Borrowers, certifying that, before and after giving effect to such
increase, (I) the representations and warranties contained in Section 9 and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (II) no
Default or Event of Default exists.

 

32



--------------------------------------------------------------------------------

2.2 Term Loan Commitment.

2.2.1 Term Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Term Loan Commitment, on the terms set forth herein, to make a Term Loan to
Borrowers. The Term Loans shall be funded by Lenders on the Closing Date. The
Term Loan Commitment of each Lender shall expire upon the funding by Lenders of
the Term Loans. Once repaid, whether such repayment is voluntary or required,
Term Loans may not be reborrowed.

2.2.2 Term Notes. The Term Loan made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. At the
request of any Lender, Borrowers shall deliver a Term Note to such Lender.

2.3 Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; and (ii) each LC Condition is satisfied. If Issuing Bank
receives written notice from a Lender at least five Business Days before
issuance of a Letter of Credit that any LC Condition has not been satisfied,
Issuing Bank shall have no obligation to issue the requested Letter of Credit
(or any other) until such notice is withdrawn in writing by that Lender or until
Required Lenders have waived such condition in accordance with this Agreement.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent may approve from time to time in writing. The
renewal or extension of any Letter of Credit shall be treated as the issuance of
a new Letter of Credit, except that delivery of a new LC Application shall be
required at the discretion of Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.

 

33



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2 Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6.2 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or

 

34



--------------------------------------------------------------------------------

enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.3.3 Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 10 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and
shall upon direction of Agent) advance, as Revolver Loans, the amount of the
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6.2 are satisfied).

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans. Interest shall accrue from
the date the Loan is advanced or the Obligation is incurred or payable, until
paid by Borrowers. If a Loan is repaid on the same day made, one day’s interest
shall accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.

(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month and, for any LIBOR Loan, the last day of its
Interest Period; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; and (iii) on the Commitment Termination Date.
Interest accrued on any other Obligations shall be due and payable as provided
in the Loan Documents and, if no payment date is specified, shall be due and
payable on demand. Notwithstanding the foregoing, interest accrued at the
Default Rate shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

 

35



--------------------------------------------------------------------------------

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be one, two, three or
six months; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date; no six
month Interest Period may be established for a LIBOR Term Loan; and no Interest
Period for a LIBOR Term Loan may be established that would require repayment
before the end of an Interest Period in order to make any scheduled principal
payment on Term Loans.

3.1.4 Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Loans may be converted into or continued as LIBOR Loans.

3.2 Fees.

3.2.1 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to 0.25% per annum times the amount by which the Revolver
Commitments exceed the average daily balance of Revolver Loans and stated amount
of Letters of Credit during any month. Such fee shall be payable in arrears, on
the first day of each month and on the Commitment Termination Date.

3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of

 

36



--------------------------------------------------------------------------------

each month; (b) to Agent, for its own account, a fronting fee equal to
0.125% per annum on the stated amount of each Letter of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum.

3.2.3 Agent Fees. In consideration of Agent’s syndication of the Commitments and
service as Agent hereunder, Borrowers shall pay to Agent, for its own account,
the fees described in the Fee Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

3.4 Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other reasonable fees, costs and
expenses incurred by it in connection with (a) negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrowers by
Agent’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction. All amounts payable by Borrowers under this Section shall be due on
demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

37



--------------------------------------------------------------------------------

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender. Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a Borrowing of, conversion to or continuation of
a LIBOR Loan or, failing that, will be deemed to have submitted a request for a
Base Rate Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

3.8 Capital Adequacy. If any Lender or Issuing Bank determines that any Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s, Issuing Bank’s or holding company’s capital as a consequence
of this Agreement, or such Lender’s or Issuing Bank’s Commitments, Loans,
Letters of Credit or participations in LC Obligations, to a level below that
which such Lender, Issuing Bank or holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s, Issuing Bank’s and
holding company’s policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate it or its holding company for
any such reduction suffered.

 

38



--------------------------------------------------------------------------------

3.9 Compensation. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.10 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable in the
future, as applicable; and (b) in each case, would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. Borrowers agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

3.11 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to Sections 3.4 or 3.9 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation, provided that Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions occurring more than one hundred eighty (180) days prior
to the date that such Lender or the Issuing Bank, as the case may be, obtains
actual knowledge or notice of the event giving rise to such Lender’s or Issuing
Bank’s claim for compensation therefor (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the one hundred
eighty (180) day period referred to above shall be extended to include the
period of retroactive effect thereof).

3.12 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

3.13 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

 

39



--------------------------------------------------------------------------------

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1 Notice of Borrowing.

(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Agent or any of its Affiliates.

(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.

4.1.2 Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of any Borrowing is not in fact received by Agent, then Borrowers agree to
repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to such
Borrowing.

 

40



--------------------------------------------------------------------------------

4.1.3 Swingline Loans; Settlement.

(a) In determining whether to make Revolver Loans as Swingline Loans or to
require funding by each Lender on the date of such Revolver Loans, Agent may,
but shall not be obligated to, advance Swingline Loans to Borrowers, up to an
aggregate outstanding amount of $15,000,000, unless the funding is specifically
required to be made by all Lenders hereunder. Each Swingline Loan shall
constitute a Revolver Loan for all purposes, except that payments thereon shall
be made to Agent for its own account. The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of Agent and need not be
evidenced by any promissory note.

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place periodically on a date determined from time
to time by Agent, which shall occur at least once each week. On each settlement
date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Swingline Loan and shall transfer the amount
of such participation to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor.

4.2 Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf, except to the extent that such
loss is as a result of gross negligence or willful misconduct of Agent or such
Lender.

4.3 Defaulting Lender. If a Lender fails to make any payment to Agent that is
required hereunder, Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to Borrowers in accordance with this Agreement. The failure
of any Lender to fund a Loan or to make a payment in respect of a LC Obligation
shall not relieve any other Lender of its obligations hereunder, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

4.4 Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Revolver Loans and all LIBOR Term Loans having the
same length and beginning date of their Interest Periods shall be aggregated
together, and such Borrowings shall be

 

41



--------------------------------------------------------------------------------

allocated among Lenders on a Pro Rata basis. No more than eight (8) Borrowings
of LIBOR Loans may be outstanding at any time, and each Borrowing of LIBOR Loans
when made shall be in a minimum amount of $2,500,000, or an increment of
$1,000,000 in excess thereof. Upon determining LIBOR for any Interest Period
requested by Borrowers, Agent shall promptly notify Borrowers thereof by
telephone or electronically and, if requested by Borrowers, shall confirm any
telephonic notice in writing.

4.5 Borrower Agent. Each Borrower hereby designates US Borrower (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

4.6 One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.7 Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable (other than
indemnity claims that are unasserted and not reasonably likely to be asserted),
and any Lender may terminate its and its Affiliates’ Bank Products (including,
only with the consent of Agent, any Cash Management Services). All undertakings
of Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents, in each case until Full Payment of the
Obligations. Notwithstanding Full Payment of the Obligations, Agent shall not be
required to terminate its Liens in any Collateral unless, with respect to any
damages Agent may incur as a result of the dishonor or return of Payment Items
applied to Obligations, Agent receives (a) a written agreement, executed by
Borrowers and any Person whose advances are used in whole or in part to satisfy
the Obligations, indemnifying Agent and Lenders from any such damages; or
(b) such Cash Collateral as Agent, in its discretion, deems necessary to protect
against any such damages. The provisions of Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 12, 14.2 and this Section, and the obligation of each Obligor and
Lender with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Obligations and any release relating to this credit
facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. If any payment under the Loan Documents shall be
stated to be due on a day other than a Business Day, the due date shall be
extended to the next Business Day and such extension of time shall be included
in any computation of interest and fees. Any payment

 

42



--------------------------------------------------------------------------------

of a LIBOR Loan prior to the end of its Interest Period shall be accompanied by
all amounts due under Section 3.9. Any prepayment of Loans shall be applied
first to Base Rate Loans and then to LIBOR Loans; provided, however, that as
long as no Event of Default exists, prepayments of LIBOR Loans may, at the
option of Borrowers and Agent, be held by Agent as Cash Collateral and applied
to such Loans at the end of their Interest Periods.

5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium. If
any Asset Disposition includes the disposition of Accounts or Inventory, then
Net Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the Borrowing Base upon giving effect to such
disposition, shall be applied to the Revolver Loans (without commitment
reduction). Notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrowers shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower has knowledge thereof, repay the outstanding Revolver
Loans in an amount sufficient to reduce the principal balance of Revolver Loans
to the Borrowing Base.

5.3 Repayment of Term Loans.

5.3.1 Payment of Principal. The principal amount of the Term Loans shall be
repaid on the first Business Day of each month in consecutive monthly
installments of $513,889, commencing on February 1, 2008 and continuing until
the Term Loan Maturity Date, on which date all principal, interest and other
amounts owing with respect to the Term Loans shall be due and payable in full.
Each installment shall be paid to Agent for the Pro Rata benefit of Term Loan
Lenders. Once repaid, whether such repayment is voluntary or required, Term
Loans may not be reborrowed.

5.3.2 Mandatory Prepayments.

(a) Concurrently with any issuance of Equity Interests (other than equity
received in connection with the LandAmerica Acquisition) by a Borrower,
Borrowers shall prepay Term Loans in an amount equal to the net proceeds of such
issuance; and

(b) On the Commitment Termination Date, Borrowers shall prepay all Term Loans
(unless sooner repaid hereunder).

5.3.3 Optional Prepayments. Borrowers may, at their option from time to time,
prepay the Term Loans, which prepayment must be at least $2,000,000, plus any
increment of $1,000,000 in excess thereof. Borrowers shall give written notice
to Agent of an intended prepayment of Term Loans, which notice shall specify the
amount of the prepayment, shall be given at least 10 Business Days prior to such
repayment.

5.3.4 Interest; Application of Prepayments. Each prepayment of Term Loans shall
be accompanied by all interest accrued thereon and any amounts payable under
Section 3.9, and shall be applied to principal in inverse order of maturity.

5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

 

43



--------------------------------------------------------------------------------

5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.6 Post-Default Allocation of Payments.

5.6.1 Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a) first, to all Obligations constituting costs and expenses, including
Extraordinary Expenses, owing to Agent;

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees then due and payable (excluding
amounts relating to Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all other Obligations, other than Bank Product Debt; and

(h) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt relating to Cash Management Services provided by a Lender (or its
Affiliates) other than Bank of America shall be the lesser of the applicable
Bank Product Amount last reported to Agent or the actual Bank Product Debt as
calculated by the methodology reported to Agent for determining the amount due.
Agent shall have no obligation to calculate the amount to be distributed with
respect to any Bank Product Debt, but may rely upon written notice of the amount
(setting forth a reasonably detailed calculation) from the Secured Party. In the
absence of such notice, Agent may assume the amount to be distributed is the
Bank Product Amount last reported to it. The allocations set forth in this
Section are solely to determine the rights and priorities of Agent and Lenders
as among themselves, and may be changed by agreement among them without the
consent of any Obligor. This Section is not for the benefit of or enforceable by
any Borrower.

5.6.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

 

44



--------------------------------------------------------------------------------

5.7 Application of Payments. The ledger balance in the main Dominion Account of
US Borrower as of the end of a Business Day shall be applied to the Obligations
at the beginning of the next Business Day, during any Trigger Period. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. As long as no Default or Event
of Default exists, Borrower Agent may direct the application of payments
received by Agent to the Obligations; provided, however, that Agent shall retain
the right to apply and reapply such payments against Obligations then due and
owing or in a manner as Agent deems reasonably advisable, notwithstanding any
entry by Agent in its records.

5.8 Loan Account; Account Stated.

5.8.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

5.8.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein absent manifest error.
If any information contained in the Loan Account is provided to or inspected by
any Person, then such information shall be conclusive and binding on such Person
for all purposes absent manifest error, except to the extent such Person
notifies Agent in writing within 45 days after receipt or inspection that
specific information is subject to dispute.

5.9 Taxes.

5.9.1 Payments Free of Taxes.

(a) Any and all payments by any Obligor on account of any Obligations shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if an Obligor shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) Agent, Lender or Issuing Bank, as
the case may be, receives an amount equal to the sum it would have received had
no such deductions been made; (ii) the Obligor shall make such deductions; and
(iii) Borrowers shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

(b) If a Tax Deduction is required by law to be made by a Borrower in respect of
any interest payable by it under this Agreement and if the clause above is
unenforceable for any reason in respect of such Borrower the applicable interest
rate in relation to that interest payment shall be (i) the interest rate which
would have been applied to that interest payment (as provided for in the absence
of this clause), (ii) divided by one (1) minus the minimum permissible rate at
which the relevant Tax Deduction is required to be made in view of domestic tax
law or applicable Treaties (where the rate at which the relevant Tax Deduction
is required to be made is, for this purpose, expressed as a fraction of one
(1)).

 

45



--------------------------------------------------------------------------------

(c) A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorization to make that payment without
a Tax Deduction. An Obligor is not required to make an increased payment in
respect of tax imposed in Switzerland from a payment of interest on a Loan, if
on the date on which the payment falls due:

(i) the payment could have been made to the Agent, the relevant Lender or the
Issuing Bank, as the case might be, without a Tax Deduction if it was a
Qualifying Beneficiary, but on that date that Lender is not or has ceased to be
a Qualifying Beneficiary other than as a result of any change after the date it
became a lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or

(ii) the relevant Lender is a Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without Tax Deduction had that Lender complied with its obligation to co-operate
in completing any procedural formalities necessary to obtain authorization to
make that payment without a Tax Deduction.

5.9.2 Payment. Borrowers shall indemnify, hold harmless and reimburse Agent,
Lenders and Issuing Bank, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by Agent, any Lender or Issuing Bank with respect to any
Obligations, Letters of Credit or Loan Documents, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower Agent by a Lender or Issuing
Bank (with a copy to Agent), or by Agent, shall be conclusive absent manifest
error. As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt issued by
the Governmental Authority evidencing such payment or other evidence of payment
satisfactory to Agent; provided, however that if a Borrower reasonably believes
that such Taxes were not correctly or legally asserted, the Applicable Agent
Lender, or Issuing Bank, as the case may be, will use reasonable efforts at
Borrowers’ cost to cooperate with such Borrower to obtain a refund of such Taxes
so long as such efforts would not, in the sole determination of the Applicable
Agent, Lender, or Issuing Bank, result in any non-reimbursable additional costs,
expenses or risks or be otherwise disadvantageous to the Applicable Agent,
Lender, or Issuing Bank. If the Applicable Agent, Lender, or Issuing Bank
determines that it has received a refund, credit, or other reduction of taxes in
respect of any Taxes paid by Borrower pursuant to this Section 5.9.2, such
Person shall within 30 days from the date of actual receipt of such refund or
the filing of the tax return in which such credit or other reduction results in
a lower tax payment, pay over such refund or the amount of such tax reduction to
the Borrower (but only to the extent of Taxes paid by Borrower pursuant to this
Section 5.9.2), net of all out-of-pocket expenses of such Person, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund).

 

46



--------------------------------------------------------------------------------

5.10 Foreign Lenders.

5.10.1 Exemption. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which an
Obligor is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments under any Loan Document shall deliver to
Agent and Borrower Agent, at the time or times prescribed by Applicable Law or
reasonably requested by Agent or Borrower Agent, such properly completed and
executed documentation prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Agent or Borrower Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Agent or
Borrower Agent as will enable Agent and Borrower Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.

5.10.2 Documentation. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, a Foreign Lender
shall deliver to Agent and Borrower Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon the request of
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) duly
completed copies of IRS Form W-8ECI; (c) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (i) a certificate to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Obligor within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code, and (ii) duly completed copies of IRS Form
W-8BEN; or (d) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrowers to determine the withholding or
deduction required to be made.

5.11 Nature and Extent of Each Borrower’s Liability.

5.11.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

 

47



--------------------------------------------------------------------------------

5.11.2 Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.

5.11.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

48



--------------------------------------------------------------------------------

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. Agent and
Lenders shall have the right, at any time in their discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of such
Loans and Letters of Credit to such Borrower.

5.11.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

5.11.5 Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied or waived by Agent in its discretion:

(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

(b) Agent shall have received acknowledgments of all filings or recordations
reasonably necessary to perfect its Liens in the Collateral, as well as UCC and
Lien searches and other evidence reasonably satisfactory to Agent that such
Liens are the only Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received the Related Real Estate Documents for all Real
Estate subject to a Mortgage; provided that no surveys shall be required with
respect to the properties located in Virginia that are subject to Mortgages on
the Closing Date.

(d) Agent shall have received duly executed agreements establishing Agent’s
control over, and springing dominion with respect to, the Dominion Accounts (and
related lockboxes, if any) of Borrowers with US Bank and Wells Fargo Bank, N.A.,
and shall have received an assignment of deposit accounts acknowledged by UBS
with respect to the Dominion Account (and related lockbox, if any) of Swiss
Borrower at UBS, each in form and substance reasonably satisfactory to Agent.

 

49



--------------------------------------------------------------------------------

(e) Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) US Borrower is Solvent, Swiss Borrower is Solvent after taking
into account its rights of contribution and the Obligors taken as a whole are
Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct.

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(g) Agent shall have received a written opinion of Kirkland & Ellis LLP, as well
as any local counsel to Borrowers or Agent, in form and substance reasonably
satisfactory to Agent.

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization (if applicable). Agent shall have
received good standing certificates for each Obligor, issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization (if applicable) and each jurisdiction where such Obligor’s conduct
of business or ownership of Property necessitates qualification.

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.

(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, with results satisfactory to Agent. No Material Adverse Effect
shall have occurred since August 31, 2007.

(k) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l) Agent shall have received a Borrowing Base Certificate prepared as of
December 31, 2007 and a roll-forward of gross balances comprising the Borrowing
Base in form and substance satisfactory to Agent prepared as of the end of the
most recently ended-week prior to the Closing Date. Upon giving effect to the
initial funding of Loans and issuance of Letters of Credit, and the payment by
Borrowers of all fees and expenses incurred in connection herewith, Availability
shall be at least $8,000,000.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

 

50



--------------------------------------------------------------------------------

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
reasonably deems appropriate in connection therewith.

6.3 Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders
fund any Loans, arrange for issuance of any Letters of Credit or grant any other
accommodation when any conditions precedent are not satisfied (regardless of
whether the lack of satisfaction was known or unknown at the time), it shall not
operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; nor (b) any Default or Event of Default
due to such failure of conditions or otherwise.

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all assets of
such Borrower, including, without limitation, all of the following Property,
whether now owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Payment Intangibles, Software and
Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

 

51



--------------------------------------------------------------------------------

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include Excluded Collateral unless the provision in the applicable license,
contract or agreement to which such Obligor is a party as of the date hereof
expressly prohibiting the grant of a security interest in such Excluded
Collateral (other than property described in clause (e) of the definition of
“Excluded Collateral”) (A) has been waived or (B) would be rendered ineffective
pursuant to Sections 9-406, 9-408, 9-409 of the Code or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that (x) immediately upon the ineffectiveness, lapse, termination or
waiver of any such provision, the Collateral shall include, and such Grantor
shall be deemed to have granted a security interest in, all such right, title
and interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Agent’s unconditional continuing security interest in and liens upon
any rights or interests of a Obligor in or to the proceeds of, or any monies due
or to become due under, any such license, contract or agreement.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, US Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account (other than Excluded Accounts) of US Borrower, including any
sums in any blocked or lockbox accounts or in any accounts into which such sums
are swept. During any Trigger Period, US Borrower authorizes and directs each
bank or other depository to deliver to Agent, on a daily basis, all balances in
each Deposit Account (other than Excluded Accounts) maintained by US Borrower
with such depository for application to the Obligations then outstanding
pursuant to Section 5.6.1 or 5.7, as applicable. US Borrower irrevocably
appoints Agent as US Borrower’s attorney-in-fact to collect such balances to the
extent any such delivery is not so made.

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss. Each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect pursuant to Section 5.6.1 or 5.7, as
applicable, as they become due and payable. Each Cash Collateral Account and all
Cash Collateral shall be under the sole dominion and control of Agent. No
Borrower or other Person claiming through or on behalf of any Borrower shall
have any right to any Cash Collateral, until Full Payment of all Obligations.

 

52



--------------------------------------------------------------------------------

7.3 Real Estate Collateral.

7.3.1 Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon all Real Estate owned by Borrowers, including the Real Estate located at
(i) 808 Valley View Road, Elk Creek, Virginia, (ii) 709/710/711 Powerhouse Road,
Independence, Virginia, (iii) 311 West Main Street, Independence, Virginia,
(iv) 607 West Main Street, Independence, Virginia and (v) 12032 Highway 155N,
Tyler, Texas. The Mortgages shall be duly recorded, at Borrowers’ expense, in
each office where such recording is required to constitute a fully perfected
Lien on the Real Estate covered thereby. If any Borrower acquires Real Estate
hereafter, Borrowers shall, within 30 days, execute, deliver and record a
Mortgage sufficient to create a first priority Lien (subject to Permitted Liens)
in favor of Agent on such Real Estate, and shall deliver all Related Real Estate
Documents.

7.3.2 Collateral Assignment of Leases. To further secure the prompt payment and
performance of all Obligations, each Borrower hereby transfers and assigns to
Agent, for the benefit of Secured Parties, all of such Borrower’s right, title
and interest in, to and under all now or hereafter existing leases of real
Property to which such Borrower is a party, whether as lessor or lessee, and all
extensions, renewals, modifications and proceeds thereof.

7.4 Other Collateral.

7.4.1 Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $250,000) and,
upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to confer upon Agent (for the benefit of Secured Parties) a duly
perfected, first priority Lien upon such claim.

7.4.2 Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights, in each case to the extent that the aggregate amount of such Collateral
(along with all other Collateral of any type described above) exceeds $250,000,
and, upon Agent’s request, shall promptly take such actions as Agent deems
reasonably appropriate to effect Agent’s duly perfected, first priority Lien
upon such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral in an aggregate amount exceeding
$250,000 is in the possession of a third party (and not otherwise subject to a
Lien Waiver), at Agent’s request, Borrowers shall obtain an acknowledgment that
such third party holds the Collateral for the benefit of Agent.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.

7.6 Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems reasonably appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral (subject to the
IP Limitation in the proviso of clause (c) of Section 7.8), or otherwise to give
effect to the intent of this Agreement. Each Borrower authorizes Agent to file
any financing statement that indicates the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.

7.7 Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
be limited to 65% of the voting stock of any Foreign Subsidiary.

7.8 Perfection of Intellectual Property. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, the Lien on Intellectual
Property Collateral granted in Section 7.1 shall constitute a perfected security
interest in and Lien upon such Intellectual Property, subject to no

 

53



--------------------------------------------------------------------------------

Liens other than Permitted Liens, only if and to the extent such perfection may
be achieved by (a) filing UCC financing statements in the applicable
jurisdiction, (b) recording the Copyright Security Agreement, Trademark Security
Agreement, and Patent Security Agreement in the U.S. Patent and Trademark Office
and the U.S. Copyright Office (as applicable), provided that subsequent filings
in the U.S. Patent and Trademark Office and the U.S. Copyright Office may be
necessary to perfect any security interest in any Intellectual Property
Collateral acquired by any Obligor after the date hereof; and (c) the taking of
actions outside the United States that are required in order to perfect the Lien
on Intellectual Property Collateral that is protected under non-U.S. law,
provided, however, that unless reasonably requested by the Agent, no Obligor
shall have any obligation to record or file, or take any other actions, to
create a perfected Lien on or security interest in any non-U.S. Intellectual
Property Collateral, and even if so requested by the Agent, the Obligors shall
only be obligated to do so to the extent that any such Intellectual Property
Collateral can be perfected under applicable laws and regulations (the foregoing
clause (a), (b) and (c) collectively, the “IP Limitations”).

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the 15th day of each month, Borrowers and
DashAmerica shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate prepared as of the close of business of
the previous month, and at such other times as Agent may request; provided that
(i) during the continuance of any Trigger Period, or (ii) at the option of
Borrowers, Borrowers and DashAmerica shall deliver the required Borrowing Base
Certificates on a weekly basis no later than the fourth Business Day of each
week, prepared as of the close of business of the previous week; provided
further that in the event that Borrowers exercise their option to deliver weekly
Borrowing Base Certificates set forth in clause (ii) above, Borrowers and
DashAmerica shall continue to deliver weekly Borrowing Base Certificates
thereafter for a period not shorter than 6 weeks and shall provide Agent with
two weeks’ prior written notice thereafter if Borrowers desire to return to
monthly delivery of Borrowing Base Certificates (if such reporting is otherwise
permitted pursuant to the terms of this Section). All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Borrowers and DashAmerica and certified by a Senior Officer, provided that Agent
may from time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution (without duplication of dilution reserves), quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve. Notwithstanding the foregoing, Agent will not
use a single basis for adjustment to both establish new Availability Reserves
and to reduce advance rates.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower and DashAmerica shall
keep accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent on or before the 15th day of each
month (i) sales, collection, reconciliation and other reports in form reasonably
satisfactory to Agent and (ii) a detailed aged trial balance of all Accounts as
of the end of the preceding month, specifying each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request;
provided that during the continuance of any Trigger Period Borrowers and
DashAmerica shall deliver the required reporting relating to Accounts on a
weekly basis no later than the fourth Business Day of each week. If Accounts in
an aggregate face amount of $5,000,000 or more cease to be Eligible Accounts,
Borrowers shall notify Agent of such occurrence promptly (and in any event
within one Business Day) after any Borrower or DashAmerica has knowledge
thereof.

 

54



--------------------------------------------------------------------------------

8.2.2 Taxes. If an Account of any Borrower or DashAmerica includes a charge for
any Taxes, to the extent such Borrower or DashAmerica has not already done so,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower or DashAmerica and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or DashAmerica or with
respect to any Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent, any Borrower or DashAmerica, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers and DashAmerica by mail, telephone
or otherwise. Borrowers and DashAmerica shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.

8.2.4 Maintenance of Dominion Account. Borrowers and DashAmerica shall maintain
Dominion Accounts pursuant to lockbox or other arrangements acceptable to Agent.
US Borrower shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, Agent may, during any
Trigger Period, require immediate transfer of all funds in such account to a
Dominion Account maintained with Bank of America. Neither Agent nor Lenders
assume any responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank. Collections on Swiss Borrower’s
Accounts will be deposited into a deposit account in Switzerland over which
Agent has been granted a Lien pursuant to an assignment agreement in form and
substance satisfactory to Agent and acknowledged by Swiss Borrower’s depository
bank maintaining such Swiss Dominion Account. During any Trigger Period Agent
will have the authority to direct collections received in the Swiss Borrower’s
Dominion Account to US Borrower’s main Dominion Account.

8.2.5 Proceeds of Collateral. Borrowers and DashAmerica shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the next Business Day, in
the case of US Borrower or any Subsidiary (other than a Foreign Subsidiary))
deposit same into, (i) in the case of proceeds of Collateral of Swiss Borrower,
the Dominion Account of Swiss Borrower, (ii) in the case of proceeds of
Collateral of US Borrower, the US Borrower’s main Dominion Account at US Bank,
and (iii) in the case of proceeds of Collateral of any Guarantor, such
Guarantor’s Dominion Account (or, if such Guarantor has no Dominion Account,
into the US Borrower’s main Dominion Account at US Bank).

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower and DashAmerica shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form reasonably satisfactory to Agent, on or before
the 15th day of each month prepared as of the close of business of the previous
month. Each Borrower and DashAmerica shall conduct a physical inventory at least
once per calendar year (and on a

 

55



--------------------------------------------------------------------------------

more frequent basis if requested by Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Agent may request. Agent
may participate in and observe each physical count.

8.3.2 Returns of Inventory. None of Borrowers or DashAmerica shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default, Event of Default or Overadvance exists or would result therefrom;
(c) Agent is promptly notified if the aggregate Value of all Inventory returned
in any month exceeds $5,000,000; and (d) any payment received by a Borrower or
DashAmerica for a return is promptly remitted to Agent for application to the
Obligations.

8.3.3 Acquisition, Sale and Maintenance. None of Borrowers or DashAmerica shall
acquire or accept any Inventory on consignment or approval, and Borrowers and
DashAmerica shall take all steps to assure that all Inventory is produced in
accordance in all material respects with Applicable Law, including the FLSA.
None of Borrowers or DashAmerica shall sell any Inventory on consignment or
approval (other than sales to consumers on approval consistent with Borrowers’
historical practices) or any other basis under which the customer may return or
require a Borrower or DashAmerica to repurchase such Inventory. Borrowers and
DashAmerica shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity in all material respects with all Applicable Law, and shall make
current rent payments (within applicable grace periods provided for in leases)
at all locations where any Collateral is located, other than rent payments
subject to a good faith dispute disclosed in writing to Agent.

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may reasonably request, a current schedule thereof, in
form reasonably satisfactory to Agent. Promptly upon request, Borrowers shall
deliver to Agent evidence of their ownership or interests in any Equipment.

8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
(a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3 Condition of Equipment. The Equipment is in good operating condition and
repair (ordinary wear and tear excepted), and all necessary replacements and
repairs have been made so that the value and operating efficiency of the
Equipment is preserved at all times, ordinary wear and tear excepted. Each
Borrower shall ensure that the Equipment is mechanically and structurally sound,
and capable of performing the functions for which it was designed, in accordance
with manufacturer specifications (ordinary wear and tear excepted). No Borrower
shall permit any Equipment to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.

8.4.4 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. US Borrower
shall take all actions necessary to establish Agent’s control of each such
Deposit Account (other than Excluded Accounts). Each Borrower shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Agent) to have control over a Deposit Account or any Property
deposited therein. Each Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
8.5 to reflect same.

 

56



--------------------------------------------------------------------------------

8.5 General Provisions.

8.5.1 Location of Collateral. All tangible items of Collateral, other than
(i) Inventory in transit or (ii) Collateral (A) out for repair or refurbishment
or (B) on loan to employees (such as laptop computers and vehicles) in an
aggregate amount not to exceed $200,000 at any time on loan, shall at all times
be kept by Borrowers at the business locations set forth in Schedule 8.6.1,
except that Borrowers may (a) make sales or other dispositions of Collateral in
accordance with Section 10.2.6; and (b) move Collateral to another location
within the United States or within The Netherlands, upon 15 Business Days prior
written notice to Agent, provided that if no Default or Event of Default has
occurred and is continuing Borrowers may establish temporary locations if
Collateral is not located at any such location for a period longer than 30 days
and no more than $500,000 of Collateral is located at any such location (or
$2,500,000 at all such locations) at any time.

8.5.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, public liability, theft, malicious mischief, flood
and other risks, in amounts, with endorsements and with insurers (with a Best
Rating of at least A+, unless otherwise approved by Agent) satisfactory to
Agent. All proceeds under each policy shall be payable to Agent. From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its insurance policies and updated flood plain searches. Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as sole loss payee or additional insured, as appropriate;
(ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Borrower fails to provide and pay for any insurance, Agent may, at its option,
but shall not be required to, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to deliver to Agent, promptly as rendered, copies
of all reports made to insurance companies; provided that if no Event of Default
has occurred and is continuing Borrowers are not required to deliver reports
with respect to claims less than $1,000,000 in aggregate. While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent (for deposit by Agent into the
Dominion Account). If an Event of Default exists, only Agent shall be authorized
to settle, adjust and compromise such claims.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Agent. Any such proceeds or awards shall be applied to payment of the
Revolver Loans (without a reduction in commitments), and then to any other
Obligations outstanding, other than Term Loans.

8.5.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

 

57



--------------------------------------------------------------------------------

8.5.4 Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

8.6 Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or a Borrower’s name,
but at the cost and expense of Borrowers:

(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance as permitted hereunder) that come
into Agent’s possession or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) take control, in any manner, of any proceeds of Collateral; (v) prepare,
file and sign a Borrower’s name to a proof of claim or other document in a
bankruptcy of an Account Debtor, or to any notice, assignment or satisfaction of
Lien or similar document; (vi) receive, open and dispose of mail addressed to a
Borrower, and notify postal authorities to change the address for delivery
thereof to such address as Agent may designate; (vii) endorse any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to any Accounts, Inventory or other Collateral; (viii) use
a Borrower’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use the information recorded on or contained in
any data processing equipment and computer hardware and software relating to any
Collateral; (x) make and adjust claims under policies of insurance; (xi) take
any action as may be necessary or appropriate to obtain payment under any letter
of credit or banker’s acceptance for which a Borrower is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any
Borrower’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:

9.1.1 Organization and Qualification. Each Borrower and Subsidiary is duly
organized and validly existing. As of the Closing Date, US Borrower is in good
standing under the laws of the jurisdiction of its organization. Each Borrower
and Subsidiary is duly qualified, authorized to do business and in good standing
(to the extent applicable in jurisdictions outside of the United States) in its
jurisdiction of organization and as a foreign corporation in each jurisdiction
where failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of any holders of Equity Interests of any Obligor, other than those
already obtained; (b) contravene the Organic Documents of any Obligor;
(c) violate or cause a default under any Applicable Law or Material Contract; or
(d) result in or require the imposition of any Lien (other than Permitted Liens)
on any Property of any Obligor.

 

58



--------------------------------------------------------------------------------

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4 Capital Structure. As of the Closing Date, Schedule 9.1.4 shows, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests (or,
in the case of US Borrower, the holders of 5% or more of its Equity Interests);
provided that upon reasonable request by Agent on dates after the Closing Date,
Borrowers shall provide updated information with respect to the items required
on Schedule 9.1.4. Each Borrower has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s Lien, and all such Equity Interests are
duly issued, fully paid and non-assessable. There are no outstanding options to
purchase, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to any
Equity Interests of any Borrower or Subsidiary which, if exercised could
reasonably be expected to result in a Change of Control.

9.1.5 Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, no Borrower or Subsidiary has been
known as or used any corporate names, has been the surviving corporation of a
merger or combination, or has acquired any substantial part of the assets of any
Person. The chief executive offices and other places of business of Borrowers
and Subsidiaries are shown on Schedule 8.6.1.

9.1.6 Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Borrower and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens.

9.1.7 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien or other
inchoate Permitted Liens having priority under law), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
Ordinary Course of Business and disclosed to Agent; and it is absolutely owing
by the Account Debtor, without contingency in any respect;

 

59



--------------------------------------------------------------------------------

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of such Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.8 Financial Statements. The consolidated and consolidating (by business
segment in accordance with Borrowers’ internal procedures in effect on the
Closing Date or such other internal procedures as may be reasonably acceptable
to Agent) balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Borrowers and Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP
(other than, in the case of unaudited financial statements, the absence of
footnotes and year-end adjustments), and fairly present the financial positions
and results of operations of Borrowers and Subsidiaries at the dates and for the
periods indicated. All projections delivered from time to time to Agent and
Lenders have been prepared in good faith, based on reasonable assumptions in
light of the circumstances known at such time, it being understood that such
projections are by their nature prospective and contingent on a wide range of
factors and that actual results may vary significantly. Since the later of
August 31, 2007 or the date of the most recently delivered annual audited
financial statements delivered to Agent, there has been no change in the
condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. US Borrower is Solvent, Swiss Borrower is
Solvent after taking into account its rights of contribution and the Obligors
taken as a whole are Solvent.

9.1.9 Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.10 Taxes. Each Borrower and Subsidiary has filed all federal, state and
material local tax returns and other reports that it is required by law to file,
and has paid, or made provision for the payment of, all federal, state and
material local Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested. The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.

9.1.11 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable (other than those set forth in the Fee Letter) in
connection with any transactions contemplated by the Loan Documents.

 

60



--------------------------------------------------------------------------------

9.1.12 Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others, except for conflicts that
could not reasonably be expected to have a Material Adverse Effect. There is no
pending or, to any Borrower’s knowledge, threatened Intellectual Property Claim
with respect to any Borrower, any Subsidiary or any of their Property (including
any Intellectual Property). Except as disclosed on Schedule 9.1.12 (as the same
may be updated in writing by Borrowers from time to time after the Closing
Date), no Borrower or Subsidiary pays or owes any Royalty or other compensation
to any Person with respect to any Intellectual Property; provided that following
Full Payment of the Term Loans, Borrowers shall not be required to update the
Royalties owed with respect to Intellectual Property except to include any new
Royalties or material changes to Royalties owed with respect to trademarks used
or useful to the disposition of Borrowers’ Inventory. All Intellectual Property
owned or used by any Borrower or Subsidiary that is registered or subject to a
pending application for registration, and all material Intellectual Property
Licenses of any Borrower or Subsidiary, is shown on Schedule 9.1.12 (as the same
may be updated in writing by Borrowers from time to time after the Closing
Date).

9.1.13 Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties and all necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except in each case where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.14 Compliance with Laws. Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law except for conflicts that could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA in any respect which violations could be
reasonably expected to have a Material Adverse Effect or could otherwise affect
Agent’s ability to realize on any material portion of Inventory.

9.1.15 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15, (i) no Borrower’s or Subsidiary’s past or present operations or its Real
Estate (now or previously owned, leased or operated by it) are the subject of
any federal, state or local investigation to determine whether any remedial
action is needed to address any environmental pollution, Hazardous Material or
environmental clean-up; (ii) no Borrower or Subsidiary has received any
Environmental Notice which could reasonably be expected to have a Material
Adverse Effect; (iii) no Borrower or Subsidiary has any remedial obligation with
respect to any Environmental Release, environmental pollution or Hazardous
Material on any Real Estate now or previously owned, leased or operated by it;
and (iv) Borrowers and Subsidiaries are in material compliance with all
Environmental Laws.

9.1.16 Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, no Borrower or
Subsidiary is party or subject to any Restrictive Agreement which prohibits the
execution or delivery of any Loan Documents by an Obligor or the performance by
an Obligor of any obligations thereunder.

9.1.17 Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties
or conditions, that (a) relate to any Loan Documents or

 

61



--------------------------------------------------------------------------------

transactions contemplated thereby; or (b) could reasonably be expected to have a
Material Adverse Effect. No Borrower or Subsidiary is in default with respect to
any order, injunction or judgment of any Governmental Authority except for
defaults that could not reasonably be expected to have a Material Adverse
Effect.

9.1.18 No Defaults. No event or circumstance exists that constitutes a Default
or Event of Default. No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material Contract or in the payment
of any Borrowed Money which would result in an Event of Default under
Section 11.1(f). There is no basis upon which any party (other than a Borrower
or Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.

9.1.19 ERISA. Except as disclosed on Schedule 9.1.19:

(a) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $2,000,000, (i) each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code, and other federal
and state laws, (ii) each Plan that is intended to qualify under Section 401(a)
of the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of, such qualification. Each Obligor and ERISA
Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $2,000,000, (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Obligor or ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) no Obligor or ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v) no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

(d) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $2,000,000, with respect to any Foreign Plan, (i) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

62



--------------------------------------------------------------------------------

9.1.20 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
except for terminations, limitations or modifications that could not reasonably
be expected to have a Material Adverse Effect. There exists no condition or
circumstance that could reasonably be expected to impair the ability of any
Borrower or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date.

9.1.21 Labor Relations. Except as described on Schedule 9.1.21, no Borrower or
Subsidiary is party to or bound by any collective bargaining agreement. As of
the Closing Date, there are no material grievances, disputes or controversies
with any union or other organization of any Borrower’s or Subsidiary’s
employees, or, to any Borrower’s knowledge, any asserted or threatened strikes,
work stoppages or demands for collective bargaining and no such grievances,
disputes, controversies, strikes, work stoppages or demands have arisen after
the Closing Date other than those that could not reasonably be expected to have
a Material Adverse Effect.

9.1.22 Payable Practices. No Obligor has made any material change in its
accounts payable practices and policies from those in effect on the Closing Date
other than those that have been disclosed in writing to Agent and consented to
by Agent in writing. No Subsidiary has made any material change in its accounts
payable practices and policies from those in effect on the Closing Date other
than those that could not reasonably be expected to have a Material Adverse
Effect.

9.1.23 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act or any other Applicable Law regarding its authority to incur Debt.

9.1.24 Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock in violation of
Regulations T, U or X of the Board of Governors.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations are
outstanding (other than indemnity claims that are unasserted and not reasonably
likely to be asserted), each Borrower shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable advance notice and during normal business hours,
to visit and inspect the Properties of any Borrower or Subsidiary, inspect,
audit and make extracts from any Borrower’s or Subsidiary’s books and records,
and discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of

 

63



--------------------------------------------------------------------------------

operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to any Borrower to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Borrower. Borrowers acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Borrowers
shall not be entitled to rely upon them; provided that, if no Default or Event
of Default has occurred and is continuing, Agent will use commercially
reasonable efforts to obtain agreement from its independent appraisers to
disclose the results of appraisals to Borrowers, although Borrowers agree that
such appraisals are not prepared for Borrower’s benefit and cannot be relied
upon by Borrowers.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to four times per Loan
Year; and (ii) appraisals of (A) Inventory up to two times per Loan Year and
(B) Equipment and Real Estate up to one time per Loan Year; provided, however,
that if an examination or appraisal is initiated during a Default or Event of
Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits. Subject to and without limiting the
foregoing, Borrowers specifically agree to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any
examination activities, and shall pay the standard charges of Agent’s internal
appraisal group. This Section shall not be construed to limit Agent’s right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating (by business segment in accordance with
Borrowers’ internal procedures in effect on the Closing Date or such other
internal procedures as may be reasonably acceptable to Agent) bases for
Borrowers and their Subsidiaries, which consolidated statements shall be audited
and certified (without qualification as to scope, “going concern” or similar
items) by a firm of independent certified public accountants of recognized
standing selected by Borrowers and reasonably acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information reasonably acceptable to Agent (it being agreed that, with
respect to the consolidated statements required under this clause (a), the
furnishing of US Borrower’s annual report on Form 10-K for such Fiscal Year as
filed with the SEC will satisfy such requirement);

(b) (i) as soon as available, and in any event within 30 days after the end of
each month (but within 45 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating (by business segment in accordance
with Borrowers’ internal procedures in effect on the Closing Date or such other
internal procedures as may be reasonably acceptable to Agent) bases for
Borrowers and their Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by the chief
financial officer of Borrower Agent as being prepared in accordance with GAAP
and fairly presenting in all material respects the financial position and
results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes, and (ii) as soon as available, and in
any event within 45 days after the end of each Fiscal Quarter, unaudited balance
sheets as of the end of such Fiscal Quarter and the related statements of income
and cash flow for such Fiscal Quarter and for the portion of the Fiscal Year
then elapsed, on consolidated and consolidating (by business segment in
accordance with Borrowers’

 

64



--------------------------------------------------------------------------------

internal procedures in effect on the Closing Date or such other internal
procedures as may be reasonably acceptable to Agent) bases for Borrowers and
their Subsidiaries, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by the chief financial officer of
Borrower Agent as being prepared in accordance with GAAP and fairly presenting
in all material respects the financial position and results of operations for
such Fiscal Quarter and period, subject to normal year-end adjustments and the
absence of footnotes (it being agreed that, with respect to the consolidated
statements required under this clause (b)(ii), the furnishing of US Borrower’s
quarterly report on Form 10-Q for such Fiscal Quarter as filed with the SEC will
satisfy such requirement);

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, a Compliance Certificate executed by the chief financial officer of
Borrower Agent;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e) not later than 60 days after to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month;

(f) at Agent’s reasonable request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(i) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business; and

Simultaneously with retaining accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the purposes for retaining their services
and obtaining audited financial statements is for use by Agent and Lenders and
authorizing the accountants to communicate with Agent regarding the audited
financial statements. Agent is authorized to send such notice if Borrowers fail
to do so for any reason.

10.1.3 Notices. Notify Agent and Lenders in writing, promptly after a Borrower’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could reasonably be
expected to have a Material Adverse Effect; (b) any pending or threatened labor
dispute, strike or walkout, or the expiration of any material labor contract;
(c) any default under or termination of a Material Contract or any default under
or early termination of the HSBC Agreements; (d) the existence of any Default or
Event of Default; (e) any judgment in an amount

 

65



--------------------------------------------------------------------------------

exceeding $1,000,000 which is not covered by insurance or any judgment in an
amount exceeding $5,000,000 whether or not covered by insurance; (f) the
assertion of any Intellectual Property Claim which could reasonably be expected
to have a Material Adverse Effect; (g) any violation or asserted violation of
any Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if
an adverse resolution could have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Real Estate owned, leased or
occupied by an Obligor or receipt of any Environmental Notice, which could
reasonably be expected to have a Material Adverse Effect; (i) the occurrence of
any ERISA Event; (j) the discharge of or any withdrawal or resignation by
Borrowers’ independent accountants; or (k) any opening of a new office or place
of business, at least 15 Business Days prior to such opening (other than
temporary locations permitted under Section 8.5.1).

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof, following
notice to Agent of such new agreements and Agent’s request for copies thereof,
provide Agent with copies of all future agreements, between an Obligor and any
landlord, warehouseman, third party processor of Inventory, shipper, bailee or
other Person that owns any premises at which any Collateral with a value in
excess of $1,000,000 at any one time may be kept or that otherwise may possess
or handle any such Collateral.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and any necessary
Governmental Authorities the extent of, and to make appropriate remedial action
with respect to, such Environmental Release, in each case to the extent required
under Environmental Laws.

10.1.6 Taxes. Pay and discharge all federal, State and material local Taxes
prior to the date on which they become delinquent or penalties attach, unless
such Taxes are being Properly Contested.

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A+, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $200,000,000,
with deductibles satisfactory to Agent.

10.1.8 Licenses. (a) Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other Property of
Borrowers and Subsidiaries in full force and effect, unless the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) promptly
notify Agent of any proposed modification to any such License that would
materially adversely affect Borrowers’ rights therein, or entry into any new
License affecting any material portion of the Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers, in each case at least 30 days prior to its effective
date; (c) pay all Royalties unless the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (d) notify Agent of any default
or breach asserted by any Person to have occurred under any such License, unless
such default or breach could not reasonably be expected to have a Material
Adverse Effect,.

 

66



--------------------------------------------------------------------------------

10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner reasonably satisfactory to Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a Lien in
favor of Agent (for the benefit of Secured Parties) on all assets of such Person
(other than a Foreign Subsidiary), including delivery of such legal opinions, in
form and substance reasonably satisfactory to Agent, as it shall deem
appropriate (subject to the IP Limitations).

10.2 Negative Covenants. As long as any Commitments or Obligations are
outstanding (other than indemnity claims that are unasserted and not reasonably
likely to be asserted), each Borrower shall not, and shall cause each Subsidiary
not to:

10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt in amounts and on terms satisfactory to Agent;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;

(e) Bank Product Debt;

(f) Permitted Contingent Obligations;

(g) Refinancing Debt as long as each Refinancing Condition is satisfied;

(h) the Proposed IP Financing; provided that (i) the Term Loans have been repaid
in full (or are repaid in full with the proceeds of such Debt at the time of its
closing), (ii) such Debt is obtained within fourteen months after the Closing
Date, (iii) such Debt is subject to an intercreditor agreement in form and
substance reasonably satisfactory to Agent, (iv) on a pro forma basis, after
giving effect to such Debt (and all associated transaction costs) and payments
required to be made on or before October 30, 2008 in connection with the
LandAmerica Acquisition, Borrowers’ shall have Excess Availability of not less
than $15,000,000, and (v) no Default or Event of Default has occurred and is
continuing at the time such Debt is incurred;

(i) Debt owed by Foreign Subsidiaries of US Borrower (other than Swiss Borrower)
in an aggregate amount not to exceed $35,000,000; provided that such Debt shall
not encumber any of the Collateral and no Borrower shall guarantee or otherwise
be responsible for repayment of any such Debt;

(j) Debt owed by Swiss Borrower to US Borrower in an aggregate amount not to
exceed the sum of the amount of such Debt outstanding on the Closing Date plus
(at any time of calculation) the amounts contributed to the Borrowing Base by
the Eligible Accounts and Eligible Inventory owned by Swiss Borrower;

(k) Debt of Borrowers or Subsidiaries to an insurance company, the proceeds
which are used by such Credit Parties or such Subsidiaries to finance their
insurance premiums payable on workers’ compensation insurance policies
maintained by such Borrowers or such Subsidiaries, in each case incurred in the
Ordinary Course of Business;

 

67



--------------------------------------------------------------------------------

(l) Debt incurred in respect of the deferred purchase price for any Permitted
Acquisition, provided such Debt does not require the payment in cash of
principal (other than in respect of working capital or purchase price
adjustments or offsets) prior to the Commitment Termination Date and is the form
of Subordinated Debt;

(m) Debt constituting the obligation to make purchase price or working capital
adjustments and indemnities in connection with the Permitted Acquisitions;

(n) Debt permitted under Section 10.2.7(e);

(o) Debt of Nautilus (Xiamen) Fitness Co. Ltd. to US Borrower incurred in order
for Nautilus (Xiamen) Fitness Co. Ltd. to make the payments permitted under the
definition of LandAmerica Acquisition set forth herein;

(p) Debt of Subsidiaries of US Borrower (other than Obligors) to US Borrower in
an aggregate amount not to exceed $15,000,000 at any time outstanding, provided
that (i) the Term Loans have been repaid in full prior to the incurrence of any
such Debt, (ii) no Default or Event of Default has occurred and is continuing or
would result therefrom and (iii) Borrowers have Excess Availability of not less
than $15,000,000 both before and after giving effect thereto; and

(q) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $10,000,000 in the aggregate at any
time.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens on the Collateral in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e) carriers,’ warehousemen’s, mechanics,’ materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law, (i) that are being Properly Contested, or
(iii) the existence of which would not reasonably be expected to result in a
Material Adverse Effect;

(f) pledges and deposits of cash by any Obligor or any Subsidiary of any Obligor
after the Closing Date in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits;

(g) deposits made in the Ordinary Course of Business to secure the performance
of tenders, bids, leases, contracts (except those relating to Borrowed Money),
statutory obligations and other similar obligations, or arising as a result of
progress payments under government contracts;

 

68



--------------------------------------------------------------------------------

(h) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(i) Liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other materials which
are not owned by any Obligor or Subsidiary located on the premises of such
Obligor or Subsidiary (but not in connection with, or as part of, the financing
thereof) from time to time in the ordinary course of business and consistent
with current practices of such Obligor or such Subsidiary and the precautionary
UCC financing statement filings in respect thereof;

(j) deposits of cash with the owner or lessor of premises leased and operated by
the Obligors or their Subsidiaries (exclusive of Affiliates of Borrowers) in the
Ordinary Course of Business of such Obligors or such Subsidiaries to secure the
performance by Borrowers of their respective obligations under the terms of the
lease for such premises;

(k) Liens, pledges and encumbrances with respect to any Real Estate granted to a
public utility or any Governmental Authority when required by such utility or
Governmental authority in connection with the operation of the business or other
ownership or the assets of the Person, which do not (whether by interference in
any material respect with the use of such Real Estate or with the ordinary
conduct of the business of the Obligors or their Subsidiaries as presently
conducted thereon) materially impair the value of the Real Estate which may be
subject thereto;

(l) any interest or title of a licensor, sub-licensor, lessor or sublessor under
any license or operating or true lease agreement, provided that no such
interests could reasonably be expected to have a Material Adverse Effect;

(m) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to an Obligor or any of its Subsidiaries;

(n) Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein;

(o) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller or goods or buyer of goods, provided that any such Liens are
subordinated under law to the Liens in favor of Agent;

(p) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Agent’s Liens;

(q) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business or such title defects or survey matters that are disclosed by current
surveys and that could not reasonably be expected to have a Material Adverse
Effect;

(r) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(s) Liens on US Borrower’s Intellectual Property securing Debt permitted by
Section 10.2.1(h);

 

69



--------------------------------------------------------------------------------

(t) licenses of Intellectual Property owned by a Borrower and granted to any
Person in the Ordinary Course of Business, and any restrictions or conditions on
transfer, assignment or renewal customarily imposed in a license to use
Intellectual Property;

(u) judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default;

(v) pledges and deposits of cash after the Closing Date to secure obligations
under appeal bonds or as otherwise required in connection with court proceedings
(including, without limitation, surety bonds, security for costs of litigation
where required by law and letters of credit) or any other instruments serving a
similar purpose;

(w) Liens in favor of an insurance company to secure Debt of the Borrowers or
Subsidiaries permitted under Section 10.2.1(k) hereof to finance their insurance
premiums on the workers’ compensation insurance policies maintained by such
Borrower or such Subsidiary in the Ordinary Course of Business,

(x) Liens attaching solely to earnest money deposits in connection with any
letter of intent or purchase agreement executed in connection with a Permitted
Acquisition;

(y) Liens in the nature of rights of set off in favor contractual counterparties
in the Ordinary Course of Business to the extent such Liens have been disclosed
to Agent in Borrowers’ reports delivered to Agent pursuant to Section 8.2.1;

(z) Liens on assets of Foreign Subsidiaries of US Borrower (other than Swiss
Borrower) securing Debt permitted pursuant to Section 10.2.1(i); provided that
such Liens shall not encumber any Collateral; and

(aa) existing Liens shown on Schedule 10.2.2.

10.2.3 Capital Expenditures. Make Capital Expenditures in excess of $8,200,000
in the aggregate during the period from January 1, 2008 through September 30,
2008.

10.2.4 Distributions; Upstream Payments. (a) Declare or make any Distributions,
except Upstream Payments and Distributions in the form of common stock; provided
that US Borrower may pay dividends to its shareholders or repurchase stock from
its shareholders, in each case if (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) after giving effect to such dividend,
Borrowers’ Fixed Charge Coverage Ratio for the trailing twelve month period most
recently ended would be at least 1.0 to 1.0, and (iii) Borrowers’ Excess
Availability after giving effect to such dividend is not less than $20,000,000;
or (b) create or suffer to exist any encumbrance or restriction on the ability
of a Subsidiary to make any Upstream Payment, except for restrictions under the
Loan Documents, under Applicable Law or in effect on the Closing Date as shown
on Schedule 9.1.16.

10.2.5 Restricted Investments. Make any Restricted Investment.

10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

 

70



--------------------------------------------------------------------------------

10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; (d) intercompany loans
permitted under Section 10.2.1(j), 10.2.1(o) and 10.2.1(p); (e) loans made by
Subsidiaries that are not Borrowers to Borrowers or loans by Swiss Borrower to
US Borrower; and (f) payables permitted under Section 10.2.17(e).

10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Agent).

10.2.9 Fundamental Changes. Merge, combine or consolidate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for Permitted
Acquisitions or the LandAmerica Acquisition or mergers or consolidations of a
wholly-owned Subsidiary with another wholly-owned Subsidiary or into a Borrower;
change its legal name; change its tax, charter or other organizational
identification number; or change its form or state of organization.

10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5; or permit any existing
Subsidiary to issue any additional Equity Interests except director’s qualifying
shares.

10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in each case in any manner adverse to
the interest of Agent or the Lenders.

10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except (a) a Restrictive Agreement as in effect on the Closing Date and shown on
Schedule 9.1.16; (b) a Restrictive Agreement relating to secured Debt permitted
hereunder, if such restrictions could not reasonably be expected to have a
Material Adverse Effect or otherwise affect Obligors’ ability to perform their
obligations under the Loan Documents; and (c) customary provisions in leases and
other contracts restricting assignment thereof.

10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

 

71



--------------------------------------------------------------------------------

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated or permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Borrowers and their Subsidiaries permitted hereunder;
(e) intercompany payables entered into between Obligors or by non-Obligor
Subsidiaries to Obligors in each case in the Ordinary Course of Business,
provided that at no time shall intercompany payables outstanding from
non-Obligor Subsidiaries to Obligors exceed $25,000,000 in the aggregate; and
(f) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Agent and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate.

10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19 Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate (unless
such increase is acceptable to Agent); (e) increases or adds any fees or charges
(unless such increase or addition is acceptable to Agent); (f) modifies any
covenant in a manner or adds any representation, covenant or default that is
more onerous or restrictive in any material respect for any Borrower or
Subsidiary, or that is otherwise materially adverse to any Borrower, any
Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the intercreditor agreement or other subordination provisions
thereof.

10.3 Financial Covenants. As long as any Commitments or Obligations are
outstanding (other than indemnity claims that are unasserted and not reasonably
likely to be asserted), Borrowers shall:

10.3.1 Minimum EBITDA. Upon the commencement and during the continuation of a
Trigger Period, maintain EBITDA at least equal to the required amount set forth
below with respect to each measurement date set forth below for the period from
October 1, 2007 to such measurement date:

 

Measurement Date

   Required EBITDA

December 31, 2007

   $ 0

January 31, 2008

   $ 1,500,000

February 28, 2008

   $ 3,000,000

March 31, 2008

   $ 4,000,000

April 30, 2008

   $ 4,000,000

May 31, 2008

   $ 4,500,000

June 30, 2008

   $ 4,500,000

July 31, 2008

   $ 7,400,000

August 31, 2008

   $ 10,400,000

September 30, 2008

   $ 12,900,000

October 31, 2008

   $ 18,900,000

November 30, 2008

   $ 24,900,000

; provided that in the event that a Trigger Period commences in between
measurement dates, this covenant shall be measured for the immediately preceding
measurement date at the time of commencement of such Trigger Period.

 

72



--------------------------------------------------------------------------------

10.3.2 Fixed Charge Coverage Ratio. Commencing with the calendar month ending
December 31, 2008, upon the commencement and during the continuation of a
Trigger Period, maintain a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 as
of the last day of such calendar month for the period of twelve calendar months
then ending; provided that in the event that a Trigger Period commences in
between measurement dates, this covenant shall be measured for the immediately
preceding measurement date at the time of commencement of such Trigger Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.6, 8.1, 8.2.4, 8.2.5, 8.5.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
this Agreement, any Guaranty, any Security Document or any other material Loan
Document ceases to be in full force or effect for any reason (other than a
waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$5,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $2,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $5,000,000;

 

73



--------------------------------------------------------------------------------

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any license, permit,
lease or agreement necessary to its business which loss, revocation or
termination could reasonably be expected to have a Material Adverse Effect;
there is a cessation of any material part of an Obligor’s business for a
material period of time; an Obligor agrees to or commences any liquidation,
dissolution or winding up of its affairs other than pursuant to a merger with
and into another Obligor (provided that the surviving entity shall be a
Borrower); US Borrower ceases to be Solvent, Swiss Borrower ceases to be Solvent
after taking into account its rights of contribution or the Obligors taken as a
whole cease to be Solvent; or ; any material Collateral or Property of an
Obligor is taken or impaired through condemnation and such taking or
condemnation could reasonably be expected to have a Material Adverse Effect;

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely controverted by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;

(k) Except as could not reasonably be expected to result in a liability of the
Obligors in excess of $2,000,000, (i) an ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan; (ii) an Obligor or ERISA Affiliate fails to
pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or (iii) any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;

(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could reasonably be expected to lead to forfeiture of any
material Property or any Collateral; or

(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent (other than indemnity claims that are
unasserted and not reasonably likely to be asserted) or not yet due and payable,
and, if Obligors fail promptly to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and

 

74



--------------------------------------------------------------------------------

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.

11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person), to the extent that Borrower is permitted to grant
such a license, to use any or all Intellectual Property of Borrowers, including
Intellectual Property rights in any computer hardware and software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in connection with the
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any Collateral;
provided that such license shall be effective and exercisable only upon the
occurrence of, and during the continuation of, an Event of Default, and provided
further that such Borrower shall have the right to exercise reasonable standards
of quality control over any goods or products bearing its trademarks, to the
extent necessary to maintain and protect the same, including the goodwill
associated therewith, and to avoid any risk of invalidation or unenforceability
thereof. Each Borrower’s rights and interests under Intellectual Property shall
inure to Agent’s benefit.

11.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of Agent,
Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All covenants, conditions, provisions, warranties,
guaranties, indemnities and other undertakings of Borrowers contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.

 

75



--------------------------------------------------------------------------------

11.5.2 Waivers. The failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations. No waiver of any Default or Event of Default shall
constitute a waiver of any other Default or Event of Default that may exist at
such time, unless expressly stated. If Agent or any Lender accepts performance
by any Obligor under any Loan Documents in a manner other than that specified
therein, or during any Default or Event of Default, or if Agent or any Lender
shall delay or exercise any right or remedy under any Loan Documents, such
acceptance, delay or exercise shall not operate to waive any Default or Event of
Default nor to preclude exercise of any other right or remedy. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts, Eligible In-Transit
Inventory or Eligible Inventory, or whether to impose or release any reserve,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Lender or other Person for any error in judgment.

12.1.2 Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected against any liability to the
Lenders with respect to any action taken in good faith reliance upon, any advice
given by an Agent Professional. Agent shall not be responsible to the Lenders
for the negligence or misconduct of any agents, employees or Agent Professionals
selected by it with reasonable care.

 

76



--------------------------------------------------------------------------------

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Lender by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

12.2 Agreements Regarding Collateral and Field Examination Reports.

12.2.1 Lien Releases; Care of Collateral. Lenders authorize Agent to release any
Lien with respect to any Collateral (a) upon Full Payment of the Obligations;
(b) that is the subject of an Asset Disposition which Borrowers certify in
writing to Agent is a Permitted Asset Disposition or a Lien which Borrowers
certify is a Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; or (d) with the written
consent of all Lenders. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

12.2.2 Possession of Collateral. Agent and Lenders appoint each other Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held by such Lender, to the extent such Liens are perfected by
possession. If any Lender obtains possession of any Collateral, it shall notify
Agent thereof and, promptly upon Agent’s request, deliver such Collateral to
Agent or otherwise deal with it in accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field audit, examination or appraisal
prepared by or on behalf of Agent with respect to any Obligor or Collateral
(“Report”). Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and shall not be liable for any information contained in or omitted from any
Report; (b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers’ books and records as well
as upon representations of Borrowers’ officers and employees; and (c) to keep
all Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain any part or contents of a Report through such Lender.

 

77



--------------------------------------------------------------------------------

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

12.6 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee

 

78



--------------------------------------------------------------------------------

shall be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

12.8.2 Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial

 

79



--------------------------------------------------------------------------------

statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

12.10 Replacement of Certain Lenders. If a Lender (a) fails to fund its Pro Rata
share of any Loan or LC Obligation hereunder, and such failure is not cured
within two Business Days, (b) defaults in performing any of its obligations
under the Loan Documents, or (c) fails to give its consent to any amendment,
waiver or action for which consent of all Lenders was required and Required
Lenders consented, then, in addition to any other rights and remedies that any
Person may have, Agent may (and shall use commercially reasonable efforts to,
upon reasonable request of the Borrowers), by notice to such Lender within 120
days after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice. Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same. Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).

12.11 Remittance of Payments and Collections.

12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.

12.11.2 Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent.

12.11.3 Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each

 

80



--------------------------------------------------------------------------------

of Bank of America and its Affiliates may accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, provide Bank Products
to, act as trustee under indentures of, serve as financial or other advisor to,
and generally engage in any kind of business with, Obligors and their
Affiliates, as if Bank of America were any other bank, without any duty to
account therefor (including any fees or other consideration received in
connection therewith) to the other Lenders. In their individual capacity, Bank
of America and its Affiliates may receive information regarding Obligors, their
Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and each Lender agrees that Bank of America and
its Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Agent hereunder.

12.13 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person other than as specifically set forth herein. As between Borrowers and
Agent, any action that Agent may take under any Loan Documents or with respect
to any Obligations shall be conclusively presumed to have been authorized and
directed by Lenders.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, and their respective successors and
assigns, except that (a) no Borrower shall have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 13.3. Agent may treat the
Person which made any Loan as the owner thereof for all purposes until such
Person makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 unless Borrowers agree otherwise in
writing.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

 

81



--------------------------------------------------------------------------------

13.2.3 Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance; provided, however, that (i) the total number of
creditors (other than Qualifying Banks) of the Swiss Borrower under the Loan
Documents shall not at any time exceed the number of ten (10), in each case in
accordance with the meaning of the Guidelines and (ii) the total number of
creditors (other than Qualifying Banks) to whom the Swiss Borrower has Debt
outstanding shall not at any time exceed the number of twenty (20), in each case
in accordance with the meaning of the Guidelines, as a result of such assignment
or transfer, and provided further that the new Lender is a Treaty Lender.
Nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to (i) any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors and any Operating Circular issued by such Federal Reserve Bank, or
(ii) counterparties to swap agreements relating to any Loans; provided, however,
that any payment by Borrowers to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy Borrowers’
obligations hereunder to the extent of such payment, and no such assignment
shall release the assigning Lender from its obligations hereunder.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire reasonably satisfactory to Agent.

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

 

82



--------------------------------------------------------------------------------

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; or
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender; and

(d) without the prior written consent of all Lenders (except a defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date or Term Loan Maturity Date; (ii) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definitions of Borrowing Base (and the defined terms used in such definition),
Pro Rata or Required Lenders; (iv) increase any advance rate, decrease the
Availability Block or the Books and Records Block or increase total Commitments;
(vi) release Collateral with a book value greater than $5,000,000 during any
calendar year, except as currently contemplated by the Loan Documents; or
(vii) release any Obligor from liability for any Obligations, if such Obligor is
Solvent at the time of the release.

14.1.2 Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Loan Document. The making of any Loans during the existence of a Default
or Event of Default shall not be deemed to constitute a waiver of such Default
or Event of Default, nor to establish a course of dealing. Any waiver or consent
granted by Lenders hereunder shall be effective only if in writing, and then
only in the specific instance and for the specific purpose for which it is
given.

14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE EXCEPT TO THE
EXTENT SUCH CLAIM IS AS A RESULT OF BAD FAITH, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR ITS AGENTS, OFFICERS, DIRECTORS, ATTORNEYS,
ADVISORS OR AFFILIATES. Without limiting in any way the foregoing, each Borrower
shall fully indemnify and hold harmless the Indemnitees for any breach of any
representation, warranty or covenant in this Agreement, including but not
limited to those made in Section 9.1.15. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final judgment by a
court of competent jurisdiction for which the appeal period has expired to
result from the bad faith, gross negligence or willful misconduct of such
Indemnitee or its agents, officers, directors, attorneys, advisors or
Affiliates.

 

83



--------------------------------------------------------------------------------

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3 Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

14.4 Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans. Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

 

84



--------------------------------------------------------------------------------

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement.

14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled, to the extent
not otherwise restricted hereunder, to protect and enforce its rights arising
out of the Loan Documents. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Borrower.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors

 

85



--------------------------------------------------------------------------------

and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or similar legal process, provided that such
disclosing party will use commercially reasonable efforts to give Borrowers
notice prior to such disclosure to the extent such notice is permitted by
Applicable Law; (d) to any other party hereto; (e) in connection with the
exercise of any remedies, the enforcement of any rights, or any action or
proceeding relating to any Loan Documents; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of the Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Agent, any Lender, Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrowers. Notwithstanding the foregoing, Agent and Lenders may issue and
disseminate to the public general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ names in advertising and other
promotional materials. For purposes of this Section, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business, other than any information that is available to Agent, any Lender or
Issuing Bank on a nonconfidential basis prior to disclosure by the Obligor or
Subsidiary. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.

14.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.14 Consent to Forum; Arbitration.

14.14.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court reasonably deemed necessary
or appropriate by Agent or such Lender in its discretion, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

86



--------------------------------------------------------------------------------

14.14.2 Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California. The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter. The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award. The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit. Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. Judgment
upon an arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. No
controversy or claim shall be submitted to arbitration without the consent of
all parties if, at the time of the proposed submission, such controversy or
claim relates to an obligation secured by Real Estate, but if all parties do not
consent to submission of such a controversy or claim to arbitration, it shall be
determined as provided in the next sentence. At the request of any party, a
controversy or claim that is not submitted to arbitration as provided above
shall be determined by judicial reference; and if such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in AAA
sponsored proceedings and the presiding referee of the panel (or the referee if
there is a single referee) shall be an active attorney or retired judge; and
judgment upon the award rendered by such referee or referees shall be entered in
the court in which proceeding was commenced. None of the foregoing provisions of
this Section shall limit the right of Agent or Lenders to exercise self-help
remedies, such as setoff, foreclosure or sale of any Collateral or to obtain
provisional or ancillary remedies from a court of competent jurisdiction before,
after or during any arbitration proceeding. The exercise of a remedy does not
waive the right of any party to resort to arbitration or reference. At Agent’s
option, foreclosure under a Mortgage may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.

14.15 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

87



--------------------------------------------------------------------------------

14.16 Parallel Debt.

14.16.1 Each Obligor irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance (bij voorbaat)) to pay to Agent amounts
equal to any amounts owing from time to time by that Obligor to any Lender under
this Agreement as and when those amounts are due.

14.16.2 Each party hereto acknowledges that the obligations of each Obligor
under Section 14.16.1 are several and are separate and independent (eigen
zelfstandige verplichting) from, and shall not in any way limit or affect, the
corresponding obligations of that Obligor to any Lender under any Loan Document
(its “Corresponding Debt”) nor shall the amounts for which each Obligor is
liable under Section 14.16.1 (its “Parallel Debt”) be limited or affected in any
way by the Corresponding Debt provided that:

(a) the Parallel Debt of an Obligor shall be decreased to the extent that its
Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(b) the Corresponding Debt of an Obligor shall be decreased to the extent its
Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

(c) the amount of the Parallel Debt of an Obligor shall at all times be equal to
the amount of its Corresponding Debt.

14.16.3 For the purpose of this Section 14.16, Agent acts in its own name and on
behalf of itself and not as agent, representative or trustee of any other
Lender, and its claims in respect of a Parallel Debt shall not be held on trust.
The security granted to Agent to secure a Parallel Debt is granted to Agent in
its capacity as sole creditor of a Parallel Debt and shall not be held on trust.

14.16.4 All monies received or recovered by Agent pursuant to this
Section 14.16, and all amounts received or recovered by Agent from or by the
enforcement of any security granted to secure a Parallel Debt, shall be applied
in accordance with Section 5.7.

14.16.5 Without limiting or affecting the Agent’s rights against an Obligor
(whether under this Section 14.16 or under any other provision of this
Agreement), each Obligor acknowledges that:

(a) nothing in this Section 14.16 shall impose any obligation on Agent to
advance any sum to an Obligor or otherwise under this Agreement, except in its
capacity as Lender; and

(b) for the purpose of any vote taken under this Agreement, Agent shall not be
regarded as having any participation or commitment other than those which it has
in its capacity as a Lender.

14.16.6 For the avoidance of doubt, a Parallel Debt will become due and payable
(opeisbaar) at the same time a Corresponding Debt becomes due and payable.

 

88



--------------------------------------------------------------------------------

14.16.7 Each party hereto confirms that, in accordance with this Section 14.16 a
claim of Agent against an Obligor in respect of its Parallel Debt does not
constitute common property (een gemeenschap) within the meaning of Section 3:166
of the Dutch Civil Code and that the provisions relating to such common property
shall not apply. If, however, it shall be held that such claim of Agent does
constitute such common property and such provisions do apply, the parties hereto
agree that this Agreement shall constitute the administration agreement
(beheersregeling) within the meaning of Section 3:168 of the Dutch Civil Code.

14.17 Limitations - Swiss Borrower. If and to the extent that obligations of any
Swiss Obligor under the Loan Documents are for the benefit of its Affiliates
(other than its Subsidiaries) and that complying with such obligations would
constitute a repayment of capital (Einlagerückgewähr) or the payment of a
(constructive) dividend (Gewinnausschüttung), the following shall apply:

(a) The aggregate obligations of the Swiss Obligor under the Loan Documents
shall be limited to the maximum amount (the “Available Amount”) of the Swiss
Obligor’s profits and reserves available for distribution, in each case in
accordance with, without limitation, articles 671(1) to (3) and 675(2) of the
Swiss Code of Obligations at the time these obligations become due; the
Available Amount shall include the equity capital surplus (including any
unrestricted portion of legal general reserves, restricted reserves which may be
converted into free reserves, other free reserves, retained earnings and current
net profits) which is freely available (as the case may be after conversion) for
distribution to shareholders under Swiss law. The Swiss Obligor shall at the
request of the Agent take all measures legally permissible required to ensure
that the Available Amount is as high as possible under Swiss law, including by
converting restricted reserves into distributable reserves.

(b) In the event that the Swiss Obligor is required to make a payment or
otherwise dispose of its assets under the Loan Documents and such payment or
disposal is subject to the limitations set out in Section 14.17(a) above, the
Swiss Obligor shall immediately:

(i) procure that, within five Business Days, its auditors (A) prepare an interim
audited balance sheet, (B) determine the Available Amount based on such interim
audited balance sheet and (C) confirm that the Available Amount complies with
the provisions of Swiss corporate law which are aimed at protecting the share
capital and legal reserves; and, immediately thereafter,

(ii) pay to the Agent, or dispose of (or allow a disposal of) assets equal to,
the Available Amount (less, if required, the Swiss Withholding Tax as described
in Section 14.17(c) below) in accordance with the Loan Documents.

(c) If so required under applicable law (including double tax treaties) at the
time it is required to make a payment or dispose of its assets under the Loan
Documents, the Swiss Obligor:

(i) may deduct the Swiss Withholding Tax at the rate of 35 per cent (or such
other rate as is in force at that time) from any payment or disposal under the
Loan Documents; and

(ii) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration;
and

(iii) shall notify and provide evidence to the Agent that the Swiss Withholding
Tax has been paid to the Swiss Federal Tax Administration.

 

89



--------------------------------------------------------------------------------

(d) The Swiss Obligor shall not be required to make a gross-up, indemnify or
otherwise hold harmless the Secured Parties for the deduction of the Swiss
Withholding Tax, notwithstanding anything to the contrary contained herein,
provided that this should not in any way limit any obligations of any other
Obligor to indemnify the Secured Parties in respect of the deduction of the
Swiss Withholding Tax.

(e) The Swiss Obligor shall use its best efforts to ensure that any person which
is, as a result of a payment or disposal under the Loan Documents, entitled to a
full or partial refund of the Swiss Withholding Tax, will, as soon as possible
after the deduction of the Swiss Withholding Tax, (i) request a refund of the
Swiss Withholding Tax under any applicable law (including double tax treaties)
and (ii) pay to the Agent upon receipt any amount so refunded.

(f) The Swiss Obligor shall take and cause to be taken all and any other action,
including the passing of any shareholders’ resolutions to approve any payment or
disposal under the Loan Documents, which may be required as a matter of Swiss
mandatory law in force at the time it is required to make a payment or disposal
under the Loan Documents in order to allow a prompt payment or disposal.

14.18 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

[Remainder of page intentionally left blank; signatures begin on following page]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS: NAUTILUS, INC., a Washington corporation By:     Title:     Address:
        Attn:     Telecopy:   NAUTILUS INTERNATIONAL S.A., a Swiss   By:    
Title:     Address:         Attn:     Telecopy:  

 

S-1



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and Lender By:     Title:    
Address:         Attn:     Telecopy:  

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

REVOLVER NOTE

 

January ___, 2008

   $___________________    Los Angeles, California

NAUTILUS, INC., a Washington corporation, and NAUTILUS INTERNATIONAL S.A., a
Swiss private share company (collectively, “Borrowers”), for value received,
hereby unconditionally promise to pay, on a joint and several basis, to the
order of              (“Lender”), the principal sum of              DOLLARS
($            ), or such lesser amount as may be advanced by Lender as Revolver
Loans and owing as LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon. Terms
are used herein as defined in the Loan and Security Agreement dated as of
January 16, 2008, among Borrowers, Bank of America, N.A., as Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers. The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment thereof.
Failure to make any notation, however, shall not affect the rights of the holder
of this Note or any obligations of Borrowers hereunder or under any other Loan
Documents.

Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity (but specifically excluding the defense
of payment or performance). Borrowers jointly and severally agree to pay, and to
save the holder of this Note harmless against, any liability for the payment of
all costs and expenses (including without limitation reasonable attorneys’ fees)
if this Note is collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

A-1



--------------------------------------------------------------------------------

This Note shall be governed by the laws of the State of California, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

NAUTILUS, INC. By       Title: NAUTILUS INTERNATIONAL S.A. By       Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan and Security Agreement

TERM NOTE

 

January ___, 2008

   $___________________    Los Angeles, California

NAUTILUS, INC., a Washington corporation, and NAUTILUS INTERNATIONAL S.A., a
Swiss private share company (collectively, “Borrowers”), for value received,
hereby unconditionally promise to pay, on a joint and several basis, to the
order of              (“Lender”), the principal sum of              DOLLARS
($            ), or such lesser amount as may be advanced by Lender as a Term
Loan under the Loan Agreement described below, together with all accrued and
unpaid interest thereon. Terms are used herein as defined in the Loan and
Security Agreement dated as of January 16, 2008, among Borrowers, Bank of
America, N.A., as Agent, Lender, and certain other financial institutions, as
such agreement may be amended, modified, renewed or extended from time to time
(“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Lender’s Term Loan under the Loan Agreement, to which reference
is made for a statement of the rights and obligations of Lender and the duties
and obligations of Borrowers. The Loan Agreement contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events, and for the prepayment of amounts upon specified terms and conditions.

The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to the Term Loan, including payments thereon. Failure to make any
notation, however, shall not affect the rights of the holder of this Note or any
obligations of Borrowers hereunder or under any other Loan Documents.

Time is of the essence of this Note. Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity (but specifically excluding the defense
of payment or performance). Borrowers jointly and severally agree to pay, and to
save the holder of this Note harmless against, any liability for the payment of
all costs and expenses (including without limitation reasonable attorneys’ fees)
if this Note is collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.

 

B-1



--------------------------------------------------------------------------------

This Note shall be governed by the laws of the State of California, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).

IN WITNESS WHEREOF, this Term Note is executed as of the date set forth above.

 

NAUTILUS, INC. By       Title: NAUTILUS INTERNATIONAL S.A. By       Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan and Security Agreement dated as of             ,
20__, as amended (“Loan Agreement”), among NAUTILUS, INC. and NAUTILUS
INTERNATIONAL S.A. (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent
(“Agent”) for the financial institutions from time to time party to the Loan
Agreement (“Lenders”), and such Lenders. Terms are used herein as defined in the
Loan Agreement.

                                          (“Assignor”) and
                                         (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $             of Assignor’s outstanding
Revolver Loans and $             of Assignor’s participations in LC Obligations,
(b) the amount of $             of Assignor’s Revolver Commitment (which
represents             % of the total Revolver Commitments), and (c) a principal
amount of $             of Assignor’s outstanding Term Loan, (the foregoing
items being, collectively, the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest. This Agreement
shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and Borrower Agent, if
applicable. From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, (i) its Revolver Commitment is $            , the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$            , and (ii) the outstanding balance of its Term Loan is
$            ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the

 

C-1



--------------------------------------------------------------------------------

terms thereof, together with such powers as are incidental thereto; (f) agrees
that it will observe and perform all obligations that are required to be
performed by it as a “Lender” under the Loan Documents; and (g) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of California. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

________________________________

________________________________

________________________________

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

________________________________

________________________________

________________________________

________________________________

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

________________________________

________________________________

ABA No._________________________

________________________________

Account No.______________________

Reference:________________________

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

________________________________

________________________________

ABA No._________________________

________________________________

Account No._______________________

Reference:________________________

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
            ,             .

 

  (“Assignee”) By       Title:   (“Assignor”) By       Title:

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of
            , 20__, as amended (“Loan Agreement”), among NAUTILUS, INC. and
NAUTILUS INTERNATIONAL S.A. (collectively, “Borrowers”), BANK OF AMERICA, N.A.,
as agent (“Agent”) for the financial institutions from time to time party to the
Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment and
Acceptance dated as of             , 20             (“Assignment Agreement”),
between                                          (“Assignor”) and
                                         (“Assignee”). Terms are used herein as
defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$             of Assignor’s outstanding Revolver Loans and $             of
Assignor’s participations in LC Obligations, (b) the amount of $             of
Assignor’s Revolver Commitment (which represents             % of the total
Revolver Commitments), and (c) a principal amount of $             of Assignor’s
outstanding Term Loan (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $             ,and Assignee’s Revolver Commitment to
be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

                       

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    ,              .

 

  (“Assignee”) By       Title:     (“Assignor”) By       Title:  

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*   By       Title:  

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,
as Agent By       Title:  

 

D-2



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

 

Revolver Commitment

 

Term Loan Commitment

 

Total Commitments

                                            



--------------------------------------------------------------------------------

SCHEDULE 8.5

to

Loan and Security Agreement

DEPOSIT ACCOUNTS

 

Depository Bank

 

Type of Account

 

Account Number

                                       



--------------------------------------------------------------------------------

SCHEDULE 8.6.1

to

Loan and Security Agreement

BUSINESS LOCATIONS

 

1. Borrowers currently have the following business locations, and no others:

Chief Executive Office:

Other Locations:

 

2. In the five years preceding the Closing Date, Borrowers have had no office or
place of business located in any county other than as set forth above, except:

 

3. Each Subsidiary currently has the following business locations, and no
others:

Chief Executive Office:

Other Locations:

 

4. In the five years preceding the Closing Date, no Subsidiary has had an office
or place of business located in any county other than as set forth above,
except:

 

5. The following bailees, warehouseman, similar parties and consignees hold
inventory of a Borrower or Subsidiary:

 

Name and Address of Party

 

Nature of

Relationship

 

Amount of Inventory

 

Owner of Inventory

                                                       



--------------------------------------------------------------------------------

SCHEDULE 9.1.4

to

Loan and Security Agreement

NAMES AND CAPITAL STRUCTURE

 

1. The corporate names, jurisdictions of incorporation, and authorized and
issued Equity Interests of each Borrower and Subsidiary are as follows:

 

Name

 

Jurisdiction

 

Number and Class

of Authorized Shares

 

Number and Class

of Issued Shares

                                                       

 

2. The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

 

Name

 

Class of Stock

 

Number of Shares

 

Record Owner

                                                                     

 

3. All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:



--------------------------------------------------------------------------------

SCHEDULE 9.1.5

to

Loan and Security Agreement

FORMER NAMES AND COMPANIES

 

1. Each Borrower’s and Subsidiary’s correct corporate name, as registered with
the Secretary of State of its state of incorporation, is shown on Schedule
9.1.4.

 

2. In the conduct of their businesses during five years preceding the Closing
Date, Borrowers and Subsidiaries have used the following names:

 

Entity

 

Fictitious, Trade or Other Name

                       

 

3. In the five years preceding the Closing Date, no Borrower or Subsidiary has
been the surviving corporation of a merger or combination, except:

 

4. In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial part of the assets of any Person, except:



--------------------------------------------------------------------------------

SCHEDULE 9.1.12

to

Loan and Security Agreement

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Borrowers’ and Subsidiaries’ patents:

 

Patent

 

Owner

 

Status in

Patent Office

 

Federal

Registration No.

 

Registration

Date

                               

 

2. Borrowers’ and Subsidiaries’ trademarks:

 

Trademark

 

Owner

 

Status in

Trademark Office

 

Federal

Registration No.

 

Registration

Date

                                       

 

3. Borrowers’ and Subsidiaries’ copyrights:

 

Copyright

 

Owner

 

Status in

Copyright Office

 

Federal

Registration No.

 

Registration

Date

                               

 

4. Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

 

Licensor

 

Description of License

 

Term of License

 

Royalties Payable

                             



--------------------------------------------------------------------------------

SCHEDULE 9.1.15

to

Loan and Security Agreement

ENVIRONMENTAL MATTERS



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

to

Loan and Security Agreement

RESTRICTIVE AGREEMENTS

 

Entity

 

Agreement

 

Restrictive Provisions

                   



--------------------------------------------------------------------------------

SCHEDULE 9.1.17

to

Loan and Security Agreement

LITIGATION

 

1. Proceedings and investigations pending against Borrowers or Subsidiaries:

 

2. Threatened proceedings or investigations of which any Borrower or Subsidiary
is aware:



--------------------------------------------------------------------------------

SCHEDULE 9.1.19

to

Loan and Security Agreement

PENSION PLAN DISCLOSURES



--------------------------------------------------------------------------------

SCHEDULE 9.1.21

to

Loan and Security Agreement

LABOR CONTRACTS

Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:

 

Parties

 

Type of Agreement

 

Term of Agreement

                   



--------------------------------------------------------------------------------

SCHEDULE 10.2.2

to

Loan and Security Agreement

EXISTING LIENS



--------------------------------------------------------------------------------

SCHEDULE 10.2.17

to

Loan and Security Agreement

EXISTING AFFILIATE TRANSACTIONS